Exhibit 10.2
 
CREDIT FACILITY AGREEMENT
 
refinanced by Hungarian Export-Import Bank Plc.
Contract no.: TCF-DK-18/2012
 
between
 
 
ZOLTEK VEGYIPARI ZÁRTKÖRŰEN MŰKÖDŐ RÉSZVÉNYTÁRSASÁG
 as Borrower
 
 
and
 
 
RAIFFEISEN BANK ZÁRTKÖRŰEN MŰKÖDŐ RÉSZVÉNYTÁRSASÁG
as Bank
 
 
 
 
 
 
 
 
 
 
 
[image2.jpg]
H-1037 Budapest, Szépvölgyi út 43.
T: +36 1 430 1510
F: +36 1 430 1511
W: www.hplegal.eu

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENT
 
PART I DEFINITIONS
4
   
1.
Definitions and interpretation
4
     
PART II THE FACILITY
11
   
2.
The Facility
11
     
3.
Purpose
11
     
PART III UTILIZATION
12
   
4.
CONDITIONS PRECEDENT
12
     
5.
Disbursement of the Loan
15
     
PART IV REPAYMENT, PREPAYMENT
16
   
6.
Repayment
16
     
7.
Prepayment
16
     
PART V INTERESTS, FEES AND COSTS
20
   
8.
Interest on the Loan
20
     
9.
Interest Periods
20
     
10.
Fees and costs
20
     
11.
Default interest
21
     
PART VI FURTHER PAYMENT OBLIGATIONS
23
   
12.
Tax gross-up
23
     
13.
Increased costs
23
     
14.
Indemnities and mitigation
23
     
PART VII COLLATERALS
25
   
15.
Collaterals
25

 
 
1

--------------------------------------------------------------------------------

 
 
PART VIII REPRESENTATIONS, UNDERTAKINGS, EVENTS OF DEFAULT
26
   
16.
Representations
26
     
17.
Information undertakings
31
     
18.
General undertakings
33
     
19.
Events of Default
37
     
PART IX CHANGES TO PARTIES
40
   
20.
Assignments and transfers by the Bank
40
     
21.
Changes to the Obligors
40
     
PART X ADMINISTRATION
41
   
22.
Payments
41
     
23.
Payment notice
42
     
24.
Set-off by the Bank
42
     
25.
Notices
42
     
26.
Prima facie evidence and calculations
43
     
27.
Partial invalidity
43
     
28.
Remedies and waivers
43
     
29.
Review
43
     
30.
Waiver from bank secret
43
     
31.
Data protection
44
     
32.
Central Credit Information System
44
     
33.
Prior written consents
44
     
PART XI GOVERNING LAW, JURISDICTION AND GOVERNING LANGUAGE
45
   
PART XI GOVERNING LAW, JURISDICTION AND GOVERNING LANGUAGE
45
   
34.
Governing law
45
     
35.
Jurisdiction
45

 
 
2

--------------------------------------------------------------------------------

 
 
36.
Governing language
46
     
37.
Effect and amendments
46
     
38.
Schedules
46
     
SCHEDULE 1 FORM OF UTILIZATION REQUEST
49
   
SCHEDULE 2 BANK ACCOUNTS
50
   
SCHEDULE 12 LIST OF REAL PROPERTIES
66



 
3

--------------------------------------------------------------------------------

 
 
This Credit Facility Agreement (hereinafter: the "Credit Facility Agreement") is
entered into on the date and place indicated below by and between
 
1.
ZOLTEK VEGYIPARI ZÁRTKÖRŰEN MŰKÖDŐ RÉSZVÉNYTÁRSASÁG (a private company limited
by shares, incorporated under the laws of Hungary having its registered seat at
Varga József tér 1., 2537 Nyergesújfalu, Hungary, registered under the company
registration number Cg. 11-10-001447) as borrower ("Borrower"); and

 
2.
RAIFFEISEN BANK ZÁRTKÖRŰEN MŰKÖDŐ RÉSZVÉNYTÁRSASÁG (a private company limited by
shares, incorporated under the laws of Hungary having its registered seat at
Akadémia utca 6., 1054 Budapest, Hungary, registered under the company
registration number Cg. 01-10-041042) as lender bank ("Bank").

 
RECITALS
 
(A) 
The Borrower and the Bank concluded an uncommitted credit line agreement under
the contract no. EB-1/2001 dated on 15 May 2001 for the provision of an
uncommitted credit line up in the maximum amount of HUF 5,544,000,000, which was
amended several times, on 26 August 2010 at the latest ("Original Uncommitted
Credit Line Agreement").

 
(B) 
Simultaneously with the signing of this Credit Facility Agreement, the Parties
amended the Original Uncommitted Credit Line Agreement in a restated form in
accordance with which the maximum credit line is increased to HUF 10,350,000,000
("Uncommitted Credit Line Agreement").

 
(C) 
The Borrower needs a EUR credit facility as contemplated in this Credit Facility
Agreement for the pre-financing of its production activity, which is accounted
as export revenue in conformity with the applicable accounting regulations.
Considering the financing needs of the Borrower, the Bank intends to finance the
export activity of the Borrower and therefore the Parties conclude this Credit
Facility Agreement under the Uncommitted Credit Line Agreement.

 
(D) 
For the purpose of providing the funding sources of the financing defined in
this Credit Facility Agreement, the Bank as borrower and Hungarian Export-Import
Bank Private Limited Company as lender conclude a separate refinancing loan
agreement.

 
 
NOW THEREFORE THE PARTIES HERETO AGREES AS FOLLOWS:
 
PART I
DEFINITIONS
 
1.             Definitions and interpretation
 
1.1     Definitions
 
The following defined terms shall have the following meaning when used in this
Credit Facility Agreement:
 
 
4

--------------------------------------------------------------------------------

 
 
"Act on Accounting" means Act No. C of 2000 on accounting as amended from time
to time including any laws and regulations replacing it after the date of this
Credit Facility Agreement.
 
"Act on Financial Institutions" means Act No. CXII of 1996 on the credit
institutions and financial enterprises as amended from time to time including
any laws and regulations replacing it after the date of this Credit Facility
Agreement.
 
"Affiliate" means, in relation to any person, a Subsidiary of that person or any
other Subsidiary of the Holding Company of that person.
 
"Agricultural Commodities" mean the products of agricultural land, livestock,
fishing and the products directly related to the first level processing of these
products, which are listed in schedule I referred to by Article 31 of the Treaty
establishing the European Community (Rome Treaty).
 
"Bank Accounts" means the bank accounts of the Borrower held with any financial
institution in Hungary as listed in Schedule 2 hereto.
 
"Bank Guarantee Frame Agreement" means the bank guarantee frame agreement in the
maximum amount of HUF 3,480,000,000 concluded by the Borrower and the Bank under
the contract no. EG-11/2007 dated on 11 September 2007 and amended  on or about
the date of this Credit Facility Agreement.
 
"Bank’s Legal Advisor" Hajdu & Pázsitka Law Office (seat: Szépvölgyi út 43.,
1037 Budapest, Hungary).
 
"Break Costs" means the amount which is equal to the difference of the base cost
referred to in the Interest Balancing Decree and the amount of the interest,
which Eximbank should have received by placing an amount equal to the prepaid
principal amount on deposit with a leading bank in the European interbank market
for a period starting on the first Business Day following the date of prepayment
to the last day of the current interest period under the Eximbank Facility
Agreement, and about which Eximbank notifies the Bank at least two Business Days
prior to the date of prepayment in writing.
 
"Business Day" means a day (other than a Saturday or Sunday or any national
holiday in Hungary) on which Eximbank is open for general business and on which
the Trans-European Automated Real-time Gross Settlement Express Transfer payment
system (TARGET) is available for the settlement of EUR payments.
 
"CIRR" Commercial Interest Reference Rate published by the Secretariat of OECD
determined under the OECD Agreement, which is a reference interest rate
applicable to loans up to 2-5 years maturity and with fixed interest rates in
accordance with the currency of the loan. The Bank will notify the Borrower of
the actual interest rate under the notice attached in Schedule 11 hereto.
 
"Civil Code" means Act No. IV of 1959 on the Hungarian Civil Code as amended
from time to time including any laws and regulations replacing it after the date
of this Credit Facility Agreement.
 
"Collaterals" mean the collaterals as defined in part IV of the Uncommitted
Credit Line Agreement and any other collateral established to secure the
liabilities of the Borrower under or in connection with the Finance Documents.
 
 
5

--------------------------------------------------------------------------------

 
 
"Commitment Period" means the period commencing on [15 June 2012 and ending on
15 July 2012.] [to be confirmed] [OPEN]
 
"Default" means an Event of Default or any event or circumstance specified in
Clause 19 (Events of Default) which, with the expiry of a cure period, the
giving of notice, the making of any determination under the Finance Documents or
any combination of any of the foregoing, would be an Event of Default.
 
"Disbursement Account" means the bank account number 12025000 - 00160896 –
01000005 of the Borrower held with the Bank.
 
"Encumbrance" means (a) mortgage, fixed charge, pledge, charge, lien, possessory
charge, assignment (whether conditional or unconditional), security deposit,
claim or other encumbrance or security interest whatsoever securing any
obligation of any person; (b) any arrangement under which money or claims to, or
the benefit of, a bank or other account may be applied, set-off or made subject
to a combination of accounts so as to effect payment of sums owed or payable to
any person; or (c) any other type of agreement or arrangement (including, but
not limited to, title transfer and retention arrangements) having a similar
effect.
 
"EUR" the lawful currency of the member states of the European Union that
adopted such currency as their lawful currency in accordance with legislation of
the European Union.
 
"Event of Default" means any event or circumstance specified as such in Clause
19 (Events of Default).
 
"Eximbank" means Hungarian Export-Import Bank Private Limited Company
(registered seat: Nagymező u 46-48., 1065 Budapest, Hungary; registered under
the company registration number: 01-10-042594).
 
"Eximbank Facility Agreement" means the credit facility agreement concluded
between Eximbank as lender and the Bank as borrower on or about the date of this
Credit Facility Agreement for the purpose of providing the funding source of the
financing defined in this Credit Facility Agreement.
 
"Facility" means the medium-term loan facility made available to the Borrower by
the Bank up to the maximum amount of EUR 13,600,000 as determined in Clause 2
(The Facility).
 
"Final Maturity Date" 31st May 2017.
 
"Finance Documents": means the Uncommitted Credit Line Agreement, this Credit
Facility Agreement, the Overdraft Facility Agreement, the Bank Guarantee Frame
Agreement, the Security Documents and any other document or agreement entered
into or to be entered into pursuant to any of the forgoing and expressly so
designated by the Bank and the Borrower, and "Finance Document" means any and
each such document or agreement.
 
"Financial Indebtedness" means any indebtedness for or in respect of:
 

 
(a)
moneys borrowed from and/or owed to any financial institution;

 

 
(b)
any amount raised by bonds or other debt securities;

 

 
(c)
receivables sold or discounted;

 
 
6

--------------------------------------------------------------------------------

 
 

 
(d)
the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with Hungarian Accounting Standards, be treated as a
finance lease;

 

 
(e)
the amount of any liability in respect of any purchase agreement (other than
trade accounts payable incurred in the ordinary course of business) the payment
under which is deferred for a period in excess of sixty (60) days;

 

 
(f)
any derivative transaction entered into in connection with protection against
fluctuation in any rate or price;

 

 
(g)
any amount raised under any other transaction having the commercial effect of a
borrowing;

 

 
(h)
any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and

 

 
(i)
the amount of any liability in respect of any guarantee or indemnity for any of
the items referred to above.

 
"Financial Report" the consolidated and non-consolidated balance sheet, profit
and loss account and ledger of the Borrower and the related schedules and
auditor report in respect of the relevant business year or in respect of the
relevant period.
 
"Funded Export Transaction" means those sales transaction(s) which are subject
to this Credit Facility Agreement but does not fall within the scope of excluded
transactions as defined in clause [12.2] of the Eximbank Facility Agreement and
Clause 16.22(a) (Export transactions) of this Credit Facility Agreement and
under which the Borrower accounts for export revenues in conformity with the
applicable accounting regulations. Funded Export Transactions shall comply with
the requirements set out clause [12.1] (Funded export transactions) of the
Eximbank Facility Agreement and Clause 16.22 (Export transactions). The
indicative list of Funded Export Transactions disclosed at the date of this
Credit Facility Agreement is set out in Schedule 9 hereto.
 
"HAS" or "Hungarian Accounting Standards" means, at any time, the accounting
standards and principles applicable in the Republic of Hungary from time to
time.
 
"Holding Company" means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
 
"HUF" means the lawful currency of Hungary at the time of the signing of this
Credit Facility Agreement.
 
"Insurance" means the property, liability, shutdown and other policy or policies
taken out or to be taken out by the Borrower with a prime insurance company
licensed to practice in Hungary approved in advance in writing by the Bank,
which policy or policies at all times during the term of this Credit Facility
Agreement provides or provide full and comprehensive cover in respect of the
Real Properties and all the Borrower's activities, business, operations, assets
and revenues to the extent required by the Bank, and available in the Hungarian
insurance market.
 
 
7

--------------------------------------------------------------------------------

 
 
"Interest Balancing Decree" Government Decree No. 85/1998. (V.6.) on the
interest balancing system of Eximbank as amended from time to time and including
any laws and regulations replacing it after the date of this Credit Facility
Agreement.
 
"Interest Payment Dates" means the last day of each Interest Period.
 
"Interest Period" means, in relation to the Loans, each period determined in
accordance with Clause 9 (Interest Periods).
 
"Interest Rate" CIRR + 2.50% p.a., the rate of which is fixed for the entire
duration of the Term and which is determined at the signing date of the Eximbank
Facility Agreement.
 
"Joint and Several Guarantee Agreement" means the joint and several guarantee
agreement concluded on or about the date of this Credit Facility Agreement
between the Owner as guarantor and the Bank for the purpose of securing the
liabilities of the Borrower under or in connection with the Finance Documents.
 
"Loan" means a loan made or to be made under the Facility or the principal
amount outstanding for the time being thereof.
 
"Material Adverse Effect" means an event or circumstance that has a material
adverse effect on any of the following:
 

 
(a)
the ability of the Borrower to comply with its financial covenants under the
Finance Documents; or

 

 
(b)
validity or enforceability of any of the Finance Documents.

 
"Measurement Dates" mean the last days of the periods specified as 12-month,
24-month, 36-month, 48-month, 60-month following the disbursement of the Loan
and the Final Maturity Date.
 
"Measurement Periods" mean the period commencing on the date of the disbursement
of the Loan and ending on the first Measurement Date and the periods elapsing
between two consecutive Measurement Dates.
 
"Military Equipment" means any product, which falls within the sections I-XXVI
of the schedule of Act No. CIX of 2005 on the permission of military products
and military services provided that such product does not qualify as a double
usage product under EC regulation No. 428/2009 of the Council of the European
Union.
 
"Monitoring Dates" mean 30 September 2013, 30 September 2014, 30 September 2015,
30 September 2016 and 30 September 2017.
 
"NAV" Hungarian National Tax and Custom Authority.
 
"OECD" Organization for Economic Co-operation and Development.
 
"OECD Agreement" Arrangement on Officially Supported Export Credits as published
and applied by OECD from time to time.
 
 
8

--------------------------------------------------------------------------------

 
 
"Overdraft Facility Agreement" means the multicurrency overdraft facility
agreement in the maximum amount of HUF 1,120,000,000 available in HUF, USD and
EUR concluded by the Borrower and the Bank under the contract no. EMC-1/2009
dated on 5 January 2009 which was amended several times previously and on or
about the date of this Credit Facility Agreement.
 
"Owner" means Zoltek Companies, Inc. (incorporated under the law of state of
Missouri having its registered seat in US-3101 Mckelvey Road, St. Louis,
Missouri 63044).
 
"Party" or "Parties" mean the Borrower, the Bank or the contractual or legal
successors thereof.
 
"Permitted Encumbrances"
 

 
-
the Encumbrances established under the Finance Documents;

 

 
-
any Encumbrance arising by the mandatory operation of law;

 

 
-
landlord’s carriers, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
suppliers and other like liens imposed by law or pursuant to customary
reservations or retentions of title, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days with the
exception that no such Encumbrance may be established on the receivables being
the subject of the Collaterals;

 

 
-
deposits and advances to suppliers in the usual and ordinary course of business
and/or to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each in the ordinary course of business with the exception
that no such Encumbrance may be established on the Real Properties or on the
receivables being the subject of the Collaterals;

 

 
-
normal and customary rights of set-off upon deposits of cash in favour banks or
other depository institutions with the exception that the bank accounts held at
the Bank may be encumbered only in favour of the Bank;

 

 
-
Encumbrances imposed by law for taxes that are not yet due or are being
contested in good faith;

 

 
-
pledges and deposits made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations;

 

 
-
easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Borrower or any Subsidiary;

 

 
-
any interest of title of a lessor under leases permitted by this Agreement;

 

 
-
Encumbrances of sellers of goods arising under applicable law in the ordinary
course of business, covering only the goods sold and securing only the unpaid
purchase price for such goods and related expenses;

 
 
9

--------------------------------------------------------------------------------

 
 

 
-
any Encumbrance on any property or asset of the Borrower or any Subsidiary
(including the proceeds thereof) existing on the date hereof and set forth in
Schedule       ;  provided that (i) such Encumbrance shall not apply to any
other property or asset of the Borrower or Subsidiary and (ii) such Encumbrance
shall secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

 
-
Encumbrances on and/or finance leases of fixed or capital assets (including the
proceeds thereof) acquired, constructed, improved or leased by the Borrower or
any Subsidiary after the date of this Agreement; provided that such Encumrances
shall not apply to any other property or assets of the Borrower or such
Subsidiary; and

 

 
-
any Encumbrance established with the prior written consent of the Bank.

 
"Raiffeisen Group" means the Bank and any and all companies, over which the
Bank, its owner, or one of its subsidiaries has control, or which have control
over the Bank or any of its subsidiaries, including the subsidiaries of all the
above companies including any subsidiary of Raiffeisen Bank International AG in
any country, Raiffeisen Lízing Zrt., the Raiffeisen Property Lízing Zrt., RB
Kereskedőház Kereskedelmi Kft., Raiffeisen Eszközlízing Zrt., Raiffeisen
Energiaszolgáltató Kft. and Raiffeisen Autó Lízing Kft.
 
"Real Properties" means the real properties listed in Schedule 12 hereto.
 
"Security Documents" means the documents concluded regarding the establishment
of the Collaterals.
 
"Subsidiary" means any entity which (a) is controlled directly or indirectly by
another entity or (b) is owned in respect of more than 50% of its shares by
another entity.
 
"Term" means the period starting on the signing date of this Credit Facility
Agreement and ending on the Final Maturity Date.
 
"Uncommitted Credit Line Agreement" means the uncommitted credit line agreement
in the maximum amount of HUF 10,350,000,000 concluded by the Borrower and the
Bank under the contract no. EB-1/2001 dated on 15 May 2001, which was amended
several times and in restated form on the date of this Credit Facility
Agreement.
 
"Utilization Date" means the date of the disbursement or the planned date of
disbursement of the given Loan.
 
"Utilization Request" means a notice substantially in the form set out in
Schedule 1 hereto.
 
1.2     Interpretations
 
Unless a contrary indication appears, any reference in this Credit Facility
Agreement to:
 
"assets" include present and future properties, revenues and rights of every
description;
 
"Finance Document" or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended;
 
 
10

--------------------------------------------------------------------------------

 
 
"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;
 
"law" and "regulation" includes any law, decree, regulation, directive,
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body or agency or other organization;
 
"month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:
 

 
a)
if the numerically corresponding day is not a Business Day, that period shall
end on the next Business Day in that calendar month in which that period is to
end if there is one, or if there is not, on the immediately preceding Business
Day; and

 

 
b)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month.

 
The above rules will only apply to the last month of any period;
 
"person" includes any individual, company, corporation, government, state or
agency of a state or a trust (whether or not having separate legal personality);
 
"tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same);
 
"VAT" means value added tax as provided for in the applicable laws of Hungary;
 
1.3    Headings
 
Section, Clause and Schedule headings are for ease of reference only.
 
1.4   Time
 
A time of day is a reference to Budapest time unless expressly indicated
otherwise.
 
 
11

--------------------------------------------------------------------------------

 
 
PART II
THE FACILITY
 
2.
The Facility

 
Subject to the terms of the Uncommitted Credit Line Agreement and this Credit
Facility Agreement, the Bank makes available to the Borrower a medium-term
facility denominated in EUR up to the maximum amount of EUR 13,600,000 for the
purpose of financing the export activity of the Borrower.
 
3.
Purpose

 
3.1    Purpose of the Facility
 
The Bank makes the Facility available to the Bank for purpose of financing the
Funded Export Transactions. The Borrower shall apply all the amounts of the Loan
disbursed from the Facility towards the financing of the Funded Export
Transactions.
 
3.2     Monitoring
 
The Bank monitors the application of the Loans in accordance with the Eximbank
Facility Agreement. The possible omission of the monitoring by the Bank does not
release the Borrower from any of its liabilities or undertakings.
 
 
12

--------------------------------------------------------------------------------

 
 
PART III
UTILIZATION
 
4.
CONDITIONS PRECEDENT

 
4.1     Initial conditions precedent
 
The Borrower may not deliver a Utilization Request unless the Bank has received
all the documents and other evidence listed below in form and substance as
satisfactory to the Bank and all of the following circumstances and conditions
are fully met:
 

 
1.
A certified company registry extract, certificate of updated status (or similar
document available under applicable foreign law) and signature specimen of the
Borrower and the Owner dated not later than thirty (30) days prior to the date
of this Credit Facility Agreement (original copies);

 

 
2.
the signature specimen of the Borrower in the application form provided by the
Bank;

 

 
3.
duly executed original copies of the Finance Documents;

 

 
4.
a certified copy of the land registry extract of the Real Properties indicating
that (i) the Borrower is the exclusive owner of the Real Properties, (ii) the
Real Properties are free and clear of any Encumbrance and third party rights
other than the Permitted Encumbrances, and (iii) the mortgage title specified in
point IV./2.2. of the Uncommitted Credit Line Agreement is registered as side
note in the Hungarian land registry and the Bank’s Legal Adviser confirmed that
there is no legal obstacle before the final registration of the mortgage title
into the land registry;

 

 
5.
The Security Documents which are required to be filed with the relevant
registries have been so filed and the Collaterals created under said Security
Documents have been duly registered save for the registration of the mortgages
created under the real estate mortgage agreement (which is sufficient to be
side-noted in the relevant land registry) specified in point IV./2.2. of the
Uncommitted Credit Line Agreement;

 

 
6.
The certification issued by NAV not older than 30 days indicating that the
Borrower does not have any expired public revenue (or similar) indebtedness or
the Borrower is enlisted in the registry of the tax payers without expired
public revenue indebtedness managed in accordance with point 32 of § 178 of the
Act No. XCII of 2003 on Taxation. The Borrower acknowledges that the NAV
certification submitted to the Bank and to be attached to the drawdown notice to
be filed to Eximbank under the Eximbank Facility Agreement shall not be older
than 60-day calculated from the submission of the drawdown notice to Eximbank.
The Bank undertakes that in case the NAV certification does not comply with
these requirements then it procures and submits a new certification from NAV
without any delay upon the Bank’s request;

 

 
7.
Certifications issued by the local municipality not older than 30-day verifying
that the Borrower does not have any expired public revenue indebtedness towards
the local municipality;

 
 
13

--------------------------------------------------------------------------------

 
 

 
8.
Legal opinion issued by the Bank’s Legal Advisor regarding the validity and
enforceability of the Finance Documents and regarding the registration status of
the Collaterals;

 

 
9.
Copies of the Insurance policies, on which the Bank is indicated as beneficiary
(except in respect of liability insurance policies);

 

 
10.
Certification (e.g. effective company registry) verifying that the Borrower does
not have any bank account other than those approved by the Bank and enlisted in
Schedule 2 hereto;

 

 
11.
The Financial Report of the Borrower regarding the financial year of 2011 and
the latest ledger and balance report of the Borrower;

 

 
12.
The latest profit and loss account of the Borrower, which verifies the
accounting of the export revenue of the Borrower;

 

 
13.
The duly signed and effective original copies of the Eximbank Facility
Agreement;

 

 
14.
The duly signed statement of the Borrower providing that its annual export
revenue is at least twice more than the amount of the Facility provided by
Eximbank to the Bank under the Eximbank Facility Agreement;

 

 
15.
The duly filled and signed anti-corruption declaration of the Borrower in the
form and with the content determined in the Eximbank Facility Agreement and in
Schedule 3 hereto;

 

 
16.
The duly filled and signed environmental protection declaration of the Borrower
in the form and with the content determined in the Eximbank Facility Agreement
and in Schedule 4 hereto;

 

 
17.
The duly filled and signed confidentiality declaration of the Borrower in the
form and with the content determined in the Eximbank Facility Agreement and in
Schedule 5 hereto;

 

 
18.
The duly filled and signed declaration of the Borrower regarding the fulfillment
of the purpose of the loan in the form and with the content determined in the
Eximbank Facility Agreement and in Schedule 6 hereto;

 

 
19.
The duly filled and signed money laundering declaration of the Borrower in the
form and with the content determined in the Eximbank Facility Agreement and in
Schedule 7 hereto;

 

 
20.
The duly filled and signed declaration of the Borrower regarding representative
of the Borrower in the form and with the content determined in the Eximbank
Facility Agreement and in Schedule 8 hereto;

 

 
21.
Certificate of origin issued by the relevant territorial body of the Hungarian
Chambers of Commerce and Industry in respect of the subject matter of the Funded
Export Transactions (the “Certificate of Hungarian Origin”) evidencing that the
aggregate value of Funded Export Transactions is at least 50% of the amount of
the Facility. In determining the origin, the provisions of the Interest
Balancing Decree shall apply. The Borrower acknowledges that the Certificate of
Hungarian Origin submitted to the Bank and to be attached to the utilization
request in respect of the Eximbank Facility Agreement cannot be older than 60
days of the date of the utilization request to be submitted to Eximbank by the
Bank. The Borrower undertakes that if the Certificate of Hungarian Origin does
not comply with the above requirements, it shall obtain it at its costs and
deliver it to the Bank without delay.

 
 
14

--------------------------------------------------------------------------------

 
 

 
22.
All the documents and information requested by the Bank and Eximbank in respect
of the Borrower (including in particular the export contracts, export invoices,
introduction of the export revenues of the previous year etc.);

 

 
23.
Eximbank has accepted the refinancing request submitted by the Bank to Eximbank
under the Eximbank Facility Agreement and all conditions precedent relating to
the refinancing as set out in the Eximbank Facility Agreement have been
satisfied.; and

 

 
24.
All the due financial fees and costs specified in the Finance Documents have
been duly paid (including in particular the legal and notarization costs).

 
4.2    Further conditions precedent
 
In addition to the delivery and receipt of the documents referred to in Clause
4.1 (Initial conditions precedent) above, the Bank will only be obliged to
disburse the Loan if on the date of the Utilization Request and on the proposed
Utilization Date and during the period between them:
 

 
(a)
the representations to be made by the Borrower and the Owner under the Finance
Documents are true in all respects; and

 

 
(b)
no Default is continuing or would result from the utilization of the Loan.

 
4.3     Miscellaneous
 

 
(a)
The Bank reserves the right to withdraw with its unilateral declaration from
this Credit Facility Agreement or from the disbursement of the Loan prior to the
disbursement after the examination of documents provided by the Borrower and the
Owner, if in the reasonable opinion of the Bank the above documents point to
such facts or conditions, which endanger the performance of the obligations of
the Borrower and the Owner determined in the Finance Documents.

 

 
(b)
The waiver from the performance of any conditions precedent determined above
falls within the exclusive discretion of the Bank and the Bank shall not be
obliged to exercise it. If from the documents provided as conditions precedent
the Bank is not able to assess undoubtedly whether the conditions precedent of
the disbursement of Loan (thus among others the representations and the
performance of undertakings under the Finance Documents) have been fully
fulfilled or not, the Bank – upon its discretion – shall be entitled to request
further documents, declarations.

 

 
(c)
The Bank shall be entitled to withdraw from the requisition, from the relevant
contractual relationship for the fulfillment of legal regulations regarding the
calculation of the capital adequacy index at any time, with immediate effect.
The Borrower expressly acknowledges and accepts the provisions of the present
Clause.

 
 
15

--------------------------------------------------------------------------------

 
 

 
(d)
The Bank may suspend the utilization of the Facilities or withdraw from this
Credit Facility Agreement or terminate this Credit Facility Agreement with
immediate effect if the refinancing provided by Eximbank in relation to this
Credit Facility Agreement is frustrated for any reason (including the event in
clause 7.4 (Illegality under the Eximbank Facility Agreement)). In this case,
the Parties shall start good faith negotiations with a view to agreeing on the
provision of a loan based on standard market terms. This Clause cannot be
considered as an undertaking from the Bank to provide loans to the Borrower on
the basis of standard market terms.

 

 
(e)
The Bank shall not be liable for the damage of the Borrower and the Owner in any
way which is due to the limitations specified in points (a) - (d) above.

 
5.
Disbursement of the Loan

 
5.1     Submission of the Utilization Request
 
The Borrower may request the disbursement by sending the Utilization Request in
the form attached hereto as Appendix no. 1. to the Bank up to the available
amount of the Facility. The Borrower shall send the Utilization Request by 15:00
a.m. on the tenth Business Day prior to the Utilization Date (in case of
disputes the date shown on the admission stamp of the Bank shall be prevailing
and applicable) at the latest, indicating the exact Utilization Date and the
amount and currency of the Loan to be made. The Borrower may initiate one
utilization from the Facility.
 
5.2     Filling of the Utilization Request
 
The Utilization Request shall include the amount of the claimed Loan, the
planned date of the drawdown, the Disbursement Account as the beneficiary
account of the drawdown, the Borrower’s declaration of completeness providing
that the Conditions Precedent are fulfilled and that there is no Default and
furthermore that the undertakings, representations and warranties specified
under the Finance Documents are met as well and they are true and valid. Should
a Utilization Request be given by the Borrower to the Bank then it shall be an
irrevocable undertaking of the Borrower to utilize the Loan defined in the
Utilization Request on the disbursement date indicated therein. The minimum
amount of the Loan indicated in the Utilization Request shall be EUR 100,000.
 
5.3     Termination of the Facility
 

 
(a)
If, by the last day of the Commitment Period, the Borrower shall not take
measures to draw the Loan or any part of it or if such measures are not in
accordance herewith, the availability of the Facility shall cease and the
Facility shall be terminated.

 

 
(b)
The Facility is also terminated, in case the total amount thereof is utilized.

 
5.4     Disbursement
 
In case the relevant conditions specified in this Credit Facility Agreement are
fully met, the Bank disburses the Loan in accordance with the Utilization
Request to the Disbursement Account. The Loan is disbursed in EUR.
 
 
16

--------------------------------------------------------------------------------

 
 
PART IV
REPAYMENT, PREPAYMENT
 
6.
Repayment

 
6.1     Repayment of the Loan
 

 
(a)
The Borrower shall repay the Loan in equal installments on the Interest Payment
Dates semi-annually.

 

 
(b)
The Borrower shall repay the remaining total outstanding amount of the Loan with
all the accrued and accumulated interest, fees, charges and other costs on the
Final Maturity Date.

 
6.2    Re-borrowing
 
The Borrower may not re-borrow any part of the Facility which is repaid or
prepaid.
 
7.
Prepayment

 
7.1    Illegality
 
If, as a result of the introduction of, or any change in any law, it becomes
unlawful in any applicable jurisdiction for the Bank to perform any of its
obligations as contemplated by this Credit Facility Agreement or to fund or
maintain its participation in any Loan:
 

 
(i)
the part of the Facility affected by the illegality shall be terminated
immediately and the Bank may withdraw any of its further commitment undertakings
by its unilateral declaration; and

 

 
(ii)
the Borrower shall repay the Loan on the earlier of (i) the last day of the
Interest Period for the Loan occurring after the Borrower has received the above
notification or (ii) the date specified by the Bank in the notice delivered to
Borrower (being no earlier than the last day of any applicable grace period
permitted by law).

 
In case of illegality, the Parties shall cooperate and shall take every
reasonable measure to mitigate the negative effect thereof.
 
7.2     Voluntary prepayment
 

 
(a)
The Borrower may, by giving the Bank not less than 15 days prior notice, prepay
the Loan or any part thereof (but, if in part, being an amount that reduces the
amount of the Loan by a minimum amount of five hundred thousand Euros (EUR
500,000) per prepayment except in case the outstanding amount of the Loan is
lower than that amount) at any time on Interest Payment Date.

 

 
(b)
Any prepayment made by the Borrower under paragraph (a) above shall be made
together with accrued interest on the prepaid amount and any Break Costs.

 
 
17

--------------------------------------------------------------------------------

 
 

 
(c)
If a transaction involved in the interest balancing system does not comply with
the requirements of the Interest Balancing Decree as a result of prepayment, the
Borrower shall, on demand of the Bank, reimburse the Bank for (i) all documented
costs and expenses reimbursed by the Bank for Eximbank which arise from the loan
provided to the Bank under the Eximbank Facility Agreement and which cannot be
settled in the budget in the relevant calendar quarter and (ii) all reasonably
incurred and documented costs and expenses which arise from the enforcement of
any rights of Eximbank passed on to the Bank.

 

 
(d)
The prepayment notice shall be delivered to the Bank until a.m. 10:00 on the
Business Day specified in point (a) above.

 
7.3    Mandatory prepayment
 

 
(a)
In case the Owner realizes directly or indirectly its shares or any part thereof
in the Borrower with the prior written consent of the Bank the income of that
sale shall be applied for the prepayment of the Loan unless the Bank approves to
the alteration therefrom in advance in written form.

 

 
(b)
If the Bank is required to make a prepayment under the Eximbank Facility
Agreement, the Borrower shall make a prepayment under this Credit Facility
Agreement in an amount which corresponds with the amount to be prepaid under the
Eximbank Facility Agreement. Prepayment of a loan under the Eximbank Facility
Agreement shall be made in particular in the following events:

 

 
i)
the Borrower is excluded from the refinancing scheme of Eximbank pursuant to the
Eximbank Facility Agreement and Clause 7.5 of this Credit Facility Agreement
(Exclusion from the refinancing scheme of Eximbank);

 

 
ii)
a Funded Export Transaction is frustrated in whole or in part and cannot be
replaced with another export transaction to the extent the aggregate amount of
the Loan made under this Credit Facility Agreement (which shall equal with the
amount of the loans made to the Bank under the Eximbank Facility Agreement) do
not exceed 50% of the value of the Funded Export Transactions completed in any
financial year following the first utilization hereunder;

 

 
iii)
in case as it is specified in Clause 7.4 (Illegality under the Eximbank Facility
Agreement).

 
7.4    Illegality under the Eximbank Facility Agreement
 
The Borrower acknowledges and agrees that if it becomes unlawful or illegal for
Eximbank to make any loans to the Bank or to maintain any loan for the Bank as a
result of the introduction, adoption, change or change in the interpretation of
any laws or regulation after the date of any Eximbank Facility Agreement, then
after becoming aware of it Eximbank
 

 
(a)
is not required to provide any loans to the Bank under the relevant Eximbank
Facility Agreement and the undrawn portion of the facility made available to the
Bank is cancelled with immediate effect to the extent to comply with the
requirements to avoid illegality; and

 
 
18

--------------------------------------------------------------------------------

 
 

 
(b)
subject to the effectiveness of the applicable laws and regulations the Bank
shall, at the end of the last day of the relevant Interest Period or on any
other day subsequent to the last day of the relevant Interest Period as
determined by Eximbank which shall not be later than the last day of the grace
period provided for in the applicable laws, prepay the Loan outstanding under
the Eximbank Facility Agreement without any fees and costs to the extent
required to avoid illegality.

 
7.5    Exclusion from the Eximbank refinancing scheme
 
The Borrower acknowledges and agrees that Eximbank is entitled to accelerate the
loans made under the Eximbank Facility Agreement to the Bank and declare them
due and immediately payable and exclude the Borrower from the Eximbank
refinancing scheme by unilateral written notice to the Bank if:
 

 
(a)
the Borrower fails to deliver the information to the Bank set out in this Credit
Facility Agreement and does not remedy this failure within 15 days of the
receipt of the Bank’s demand;

 

 
(b)
Eximbank becomes aware of the frustration of the relevant Funded Export
Transaction after the termination of this Credit Facility Agreement;

 

 
(c)
the Borrower has made a misrepresentation in connection with this Credit
Facility Agreement.

 
7.6    Miscellaneous
 

 
(a)
Any notice of prepayment given by under this Credit Facility Agreement shall be
irrevocable and shall be paid with accrued interests accumulated on the prepaid
amount.

 

 
(b)
The prepaid amounts cannot be re-borrowed and will be accounted in conformity
with the provisions of the Eximbank Facility Agreement, in accordance with which
the prepaid amounts will be accounted in inverse chronological order except in
case the Bank informs the Borrower in written form otherwise within five (5)
Business Day following the receipt of the written notice of prepayment by the
Bank.

 

 
(c)
The Borrower may prepay any amount only in conformity with the provisions of
this Credit Facility Agreement and no other prepayment is permitted.

 

 
(d)
The Borrower acknowledges that Eximbank will, by the 20th day following the last
day of each calendar quarter, inform in writing the Bank about the extent of the
interest subsidy settled in the relevant calendar quarter. If under the
notification of Eximbank the interest subsidy applied by the Borrower under this
Credit Facility Agreement exceeds the interest subsidy available to the Borrower
or otherwise the Borrower is not entitled to such subsidy, the Borrower shall,
within 7 Business Days after the receipt of the Bank’s written notice, prepay
the amount of any unlawful subsidy set out in the Bank’s notice (mandatory
prepayment).

 
 
19

--------------------------------------------------------------------------------

 
 
PART V
INTERESTS, FEES AND COSTS
 
8.
Interest on the Loan

 
The Borrower shall pay interest in the percentage equal to the Interest Rate on
the outstanding amount of the Loan calculated under each Interest Period until
the repayment of the total amount of the Loan on the Interest Payment Dates. In
case this Credit Facility Agreement does not provide otherwise the interest on
the Loans shall be paid on the Interest Payment Date subsequently on the
relevant Interest Period.
 
9.
Interest Periods

 
9.1     Term of the Interest Periods
 
Subject to this Clause 9:
 

 
(a)
the term of Interest Period applicable to the Loan shall be 6-month;

 

 
(b)
the first day of the first Interest Period on the Loan shall be the date of
disbursement of the Loan and the last day of that Interest Period shall be the
calendar day equivalent with the calendar day of the disbursement day of the
sixth month following the disbursement of the Loan. The subsequent Interest
Period shall commence on the day following the last day of the previous Interest
Period and shall end on the same calendar day of the sixth month following
thereafter. The last Interest Period shall end on the Final Maturity Date. (For
example in case the Loan is disbursed on 12th June then the first day of the
Interest Period shall be 12th June and the last day of that Interest Period
shall be 12th December. The subsequent Interest Period shall commence on 13th
December and shall end on 13th May 2012).

 
9.2     Business Days
 
In case an Interest Period would end on a day which is not Business Day, then
the given Interest Period shall end on the following Business Day in the same
month, or in case there is not any, then shall end on the Business Day being
directly before such day.
 
9.3    Basis of calculation
 
Any interest and default interest to be paid under this Credit Facility
Agreement by the Borrower shall be calculated on the basis of a three hundred
and sixty (360) days calendar year and in accordance with the actual days
lapsed.
 
10.
Fees and costs

 
10.1     Arrangement Fee (Front-end fee)
 
The Borrower shall pay an arrangement fee amounting to 0.5% of the total amount
of the facility made available to the Bank by Eximbank under the Eximbank
Facility Agreement. The arrangement fee will be deducted from the amount of the
first disbursement under this Credit Facility Agreement but in any case shall be
paid by the Borrower on [*] 2012 at the latest if no disbursement is made until
that date.
 
 
20

--------------------------------------------------------------------------------

 
 
10.2    Commitment Fee
 
The Borrower shall pay a commitment fee amounting to 0.5% p.a. calculated on the
undisbursed part of the Facility. The commitment fee is payable on the last day
of the Commitment Period directly to Eximbank.
 
10.3     Monitoring fee
 
The Borrower shall pay a monitoring fee amounting to EUR 5,500 directly to
Eximbank on the disbursement day of first Loan but on [*] 2012 at the latest if
no disbursement is made until that date.
 
10.4    Initial and modification costs
 

 
(a)
The Borrower shall, promptly on demand, pay the Bank the amount of all costs and
expenses (including, among others, legal fees and notarization costs and the
fees of any other advisors etc.) duly documented and reasonably incurred by the
Bank in connection with the negotiation, preparation, execution and amendment of
any Finance Document or in connection with any waiver declaration or approval
provided by the Bank regarding the Finance Documents.

 

 
(b)
The Bank shall take all reasonable steps to mitigate the costs under point (a)
above.

 
10.5     Enforcement costs
 
The Borrower shall, within five (5) Business Days of demand, pay to the Bank the
amount of all costs and expenses (including, among others, legal fees and
notarization costs, the fees of the any other advisor and any waiver fees,
procedural fees and costs) duly documented and reasonably incurred in connection
with the maintenance or enforcement of, or the preservation of any rights under,
any Finance Document. The Borrower shall reimburse any costs or expenses payable
by the Bank to Eximbank in connection with any event of default under the
Eximbank Facility Agreement.
 
10.6    Break Costs
 
The Borrower shall, within five (5) Business Days of demand by Bank, pay to the
Bank the Break Costs attributable to all or any part of the Loan prepaid by that
Borrower on a day other than an Interest Payment Date.
 
10.7    Reimbursement of costs
 
The Bank shall be entitled to invoice the services arisen at the Bank, invoiced
by a third party, as relayed services to the Borrower. In case of the occurrence
of any costs determined in the present Clause the Bank shall send a payment
notice or an invoice to the Borrower, and shall be entitled to debit the bank
accounts of the Borrower with the amount to be paid.
 
 
21

--------------------------------------------------------------------------------

 
 
11.
Default interest

 
If the Borrower does not meet any of its payment obligations defined in the
Finance Documents or does not meet them by the deadline as set forth, the
Borrower shall pay a default interest determined in the effective Condition List
and General Terms of the Bank over and above the rate of interest determined in
the Finance Documents, for the term of the delay and for the amount paid late.
Furthermore, the Bank is entitled to claim from the Borrower the reimbursement
of the default interest payable on the basis of the Eximbank Facility Agreement
by the Bank.
 
 
22

--------------------------------------------------------------------------------

 
 
PART VI
FURTHER PAYMENT OBLIGATIONS
 
12.
Tax gross-up

 
All payments to be made by the Borrower under the Finance Documents shall be
made without any deductions or offsets on account of taxes. If, by operation of
any law applicable to the Borrower, an amount due on account of taxes shall be
deducted or withheld from the amount payable by the Borrower under the Finance
Documents, the Borrower shall pay such additional amount as it is necessary to
ensure that the Bank receive a net amount equal to the full amount they would
have received if the deduction or withholding requirement were not in force.
 
13.
Increased costs

 
13.1    Payment of increased costs
 
Upon the demand of the Bank, the Borrower shall pay all the increased costs
arising on the side of the Bank or any of its Affiliates in connection with the
following:
 

 
(a)
any change in the conditions of the refinancing provided by Eximbank [in
compliance with the regulations applicable to Eximbank] (including any change of
interest, fee, cost or the introduction of any new item payable); [the amendment
of this section shall be discussed with Eximbank]

 

 
(b)
any change in or adoption of law of any designation and content or in its
interpretation or administration and/or

 

 
(c)
compliance with any new regulation introduced following the signing of this
Credit Facility Agreement.

 
13.2     Increased costs
 
In this Credit Facility Agreement, "increased costs" means:
 

 
(a)
any additional and documented cost incurred by the Bank or its Affiliate as a
result of entering into any Finance Document or performing, maintaining or
funding the Bank’s obligations under any Finance Document; and/or

 

 
(b)
any additional and documented cost incurred by the Bank or its Affiliate in
connection with the making, funding or maintaining all or any advances made or
to be made by Bank under this Credit Facility Agreement; and/or

 

 
(c)
a reduction in any amount payable to the Bank; and/or

 

 
(d)
any additional and documented cost incurred by the Bank or its Affiliate as a
result of the compliance with any capital adequacy or provisioning requirement
or any other request from or requirements of any central bank or other fiscal,
monetary or other authority.

 
14.
Indemnities and mitigation

 
14.1     Indemnities
 
The Borrower shall, within three (3) Business Days of demand, indemnify the Bank
against any loss or liability incurred by the Bank as a result of:
 
 
23

--------------------------------------------------------------------------------

 
 

 
(a)
Occurrence of any Default; and/or

 

 
(b)
Non-performance or default in the performance of any payment obligation under
the Finance Documents.

 
Furthermore, the Bank shall reimburse to the Bank any reasonable and documents
costs and expenses which arise as a result of:
 

 
(a)
That the Bank examined any event which seemed to be an Event of Default; and/or

 

 
(b)
The Bank acted based on any notification which the Bank reasonably regarded as
true and valid.

 
14.2    Mitigation
 
The Bank shall, in consultation with the Borrower, take all reasonable steps to
mitigate any circumstances which arise and which would result in any amount
becoming payable under or pursuant to Clause 13 (Increased costs) including
transferring its rights and obligations under the Finance Documents to another
Affiliate provided that it does not affect the Bank adversely based on the
Bank’s reasonable opinion. This Clause shall not limit in any way the liability
of the Borrower under Clause 13 (Increased costs).
 
 
24

--------------------------------------------------------------------------------

 
 
PART VII
COLLATERALS
 
15.
Collaterals

 
The Borrower and the Owner (as applicable) provide the Collaterals as specified
in the Uncommitted Credit Line Agreement for the purpose of securing the
liabilities of the Borrower arising from or in connection with the Finance
Documents in accordance with the Security Documents.
 
 
25

--------------------------------------------------------------------------------

 
 
PART VIII
REPRESENTATIONS, UNDERTAKINGS, EVENTS OF DEFAULT
 
16.
Representations

 
The Borrower makes the representations and warranties set out in this Clause 16
to the Bank.
 
16.1     Status
 

 
(a)
The Borrower is a private company limited by shares (in Hungarian: zártkörűen
működő részvénytársaság), duly incorporated and validly existing under the laws
of Hungary and it qualifies as resident under the Act No. XCIII of 2001.

 

 
(b)
The registered seat of the Borrower is located in Hungary.

 
16.2     Power and authorization
 

 
(a)
The Borrower and the Owner have the power to enter into, perform and deliver,
and has taken all necessary action to authorize its entry into, performance and
delivery of, the Finance Documents to which it is a party.

 

 
(b)
The Borrower has obtained or will obtain all authorizations necessary for its
business operation from time to time, and such authorizations are or, if not yet
obtained, will be in full force and effect.

 
16.3     Binding obligations
 
The obligations expressed to be assumed by the Borrower in the Finance Documents
and assumed by the Owner in the Joint and Several Guarantee Agreement are, to
the best of their knowledge, legal, valid, binding and enforceable obligations.
 
16.4     No conflict
 
The entry into and performance by the Borrower of, and the transactions
contemplated by, the Finance Documents do not and will not conflict with:
 

 
(a)
any law or regulation administrative or court decision applicable to the
Borrower;

 

 
(b)
the deed of foundation or other corporate documents of the Borrower; or

 

 
(c)
any agreement, document or instrument to which the Borrower is a party or
binding upon it or any of its assets.

 
16.5     No default
 

 
(a)
No Default has occurred and will result from the making of any utilization from
the Facility.

 

 
(b)
No other event or circumstance has occurred or is outstanding which constitutes
a default under any Finance Document.

 

 
(c)
No other event or circumstance is outstanding which constitutes a default under
any other agreement or instrument which is binding on the Borrower or to which
its assets are subject which could be reasonably expected to have a Material
Adverse Effect.

 
 
26

--------------------------------------------------------------------------------

 
 
16.6      Untrue or invalid statements
 
All the information provided by the Borrower to the Bank in connection with the
Finance Documents are true, complete and accurate in all material respects as at
the date it was provided or as at the date (if any) at which such information is
stated to be correct, and the Borrower is not aware of any material fact(s),
event(s) or circumstance(s) that has/have not been disclosed to the Bank in
writing which would reasonably be expected to, if disclosed, adversely affect
the decision of a prudent commercial bank considering whether or not to provide
finance to the Borrower.
 
16.7      Financial Reports of the Borrower
 

 
(a)
The Financial Reports have been prepared in accordance with Hungarian Accounting
Standards, consistently applied.

 

 
(b)
The Financial Reports fairly represent the financial condition and operations of
the Borrower as at the end of and for the relevant financial year.

 


 
16.8      No undisclosed Financial Indebtedness and liabilities
 
The Borrower does not have any undisclosed Financial Indebtedness or other
material liabilities (contingent or otherwise) other than those arising under or
in connection with the Finance Documents.
 
16.9      Pari passu ranking
 
The obligations of the Borrower under the Finance Documents rank at least pari
passu with the claims of all its other unsecured and unsubordinated creditors,
except for obligations mandatory preferred by insolvency, bankruptcy or winding
up provisions of law applying to companies generally. The securities of the
Financial Indebtedness of the Borrower do not provide preferable legal or
financial conditions for other creditors of the Borrower comparing to those
specified in the Finance Documents.
 
16.10   Insolvency and enforcement
 

 
(a)
The Borrower (i) is not insolvent (and has not been declared to be insolvent by
operation of law or by a court), (ii) is not unable to pay its debts as they
fall due, (iii) has not ceased or suspended making payment of its entire or
substantial part of its indebtedness (or threatened to do so), and/or (iv) has
not commenced negotiations or taken any step to the rescheduling or
restructuring of its entire indebtedness (or a part thereof).

 

 
(b)
No moratorium is agreed or declared in respect of the entire or substantial part
of the indebtedness of the Borrower.

 

 
(c)
No creditor of the Borrower has taken possession of all or any part of any of
the Borrowers’ business or assets and no execution or other similar legal
process is enforced against all or any part of such business or assets.

 

 
(d)
No bankruptcy, liquidation, winding up or similar proceeding is continuing
against the Borrower and, to the best of the Borrower’s knowledge, no
commencement of such proceeding has been threatened.

 
 
27

--------------------------------------------------------------------------------

 
 
16.11   No proceedings
 
No litigation, arbitration or administrative proceedings of or before any court,
arbitral body, agency or authority which could reasonably be expected to have a
negative financial impact of the aggregate amount of more than HUF 200,000,000
have been started or is pending regarding the assets of the Borrower or
regarding the shares of the Owner in the Borrower and to the best of its
knowledge, no such proceeding has been threatened against it.
 
16.12   Compliance with laws
 
The Borrower is in compliance with and has not breached the provisions of the
laws and regulations applicable to the Borrower.
 
16.13   Material adverse change
 
No event or circumstance has occurred or threatens which could reasonably be
expected to have a Material Adverse Effect.
 
16.14   No Encumbrances
 
Other than the rights arising under the Finance Documents and the Permitted
Encumbrances, no Encumbrance exist over or in relation to the assets of the
Borrower and to the shares of the Owner in the Borrower.
 
16.15    Taxes
 
The Borrower has paid or discharged all taxes and duties due and payable by the
Borrower within the period allowed for such payment (except in case the Borrower
contested the given tax or duty payment in good faith and the payment has not
been ordered by the final and non-appealable resolution of the authority) and
the Borrower is otherwise in compliance with all tax laws (including any laws on
duties) and regulations applicable to the Borrower.
 
16.16   Ownership of the Borrower
 
The shares in the Borrower representing 99.90% of the registered capital of the
Borrower are exclusively owned by the Owner.
 
16.17   Borrower’s business activity
 

 
(a)
The Borrower does not carry on any business activity other than those defined in
its deed of foundation at the date of this Credit Facility Agreement.

 

 
(b)
The Borrower possesses all the authorizations and approvals necessary for its
business activity and they are effective and in compliance with the applicable
laws and regulations.

 
16.18    Real Properties
 
The Borrower is the exclusive owner of the Real Properties and they are free of
any claim, encumbrance or lawsuit other than the Permitted Encumbrances.
 
 
28

--------------------------------------------------------------------------------

 
 
16.19    Collaterals
 
The Security Documents create valid and enforceable security interest in respect
of the full outstanding principal amount and all interest, expenses, fees and
other amounts payable under the Finance Documents.
 
16.20    No undisclosed arrangement
 
The Borrower has not entered into or otherwise does not have any agreement,
contract, memorandum of understanding, term sheet or other arrangement with the
Owner or any of its Affiliates which has not been expressly disclosed in writing
to the Bank.
 
16.21   Export transactions
 

 
(a)
The Funded Export Transactions comply in all respects with the Eximbank Facility
Agreement and do not fall within the scope of excluded transactions as set forth
in the Eximbank Facility Agreement and comply with the conditions applicable to
funded export transactions in the Eximbank Facility Agreement. Accordingly, the
Funded Export Transactions are not re-export transactions and do not relate to
the export of the following commodities:

 

 
i)
the possession and trade of which is contradictory to any laws and regulation;

 

 
ii)
which are Military Equipment;

 

 
iii)
which infringe the requirements of environmental laws; or

 

 
iv)
which are Agricultural Commodities.

 

 
(b)
The Funded Export Transactions do not fall within any prohibition provided for
in the applicable Hungarian laws and international treaties.

 

 
(c)
The value of the Funded Export Transactions is more than twice as the amount of
the total amount of the Facility.

 
16.22    Excluding grounds
 
None of the following circumstances exists in respect of the Borrower:
 

 
(a)
insolvency, winding-up or liquidation procedure is in force or commenced against
the Borrower;

 

 
(b)
execution procedure commenced against the Borrower;

 

 
(c)
statutory termination procedure commenced against the Borrower before the court
of company registry;

 

 
(d)
the Borrower has a public revenue indebtedness (or similar indebtedness) which
expired for more than 60-days (except in case the tax authority granted payment
moratorium or payment in installments to the Borrower);

 

 
(e)
the Borrower has any indebtedness expired for more than 15-days which arises
from any credit facility, bank guarantee or financing leasing agreement;

 

 
(f)
the Borrower does not have the permissions necessary for the performance of the
Funded Export Transactions;

 
 
29

--------------------------------------------------------------------------------

 
 

 
(g)
the Borrower provides any activity which is against any environmental
regulation;

 

 
(h)
the Borrower has not repaid any state subsidy contrary to the decision of the
European Commission ordering the repayment of such subsidy;

 

 
(i)
within 3-year prior to the signing of this Credit Facility Agreement the
Borrower did not comply with any of its liabilities undertaken in any subsidy
agreement or in connection with any subsidy granted from any pre-accession fund
of the EU or from the structural funds of the EU or from any subsystem of pubic
fiscal budget and did not remedy it within the given grace period (if any) due
to a ground attributable to the Borrower;

 

 
(j)
the main business activity of the Borrower is the production of weapons,
ammunition, gambling, betting, financial agency, insurance, reinsurance, pension
fund or other financial activity;

 

 
(k)
any procedure is initiated against the Borrower or any person indicated in
schedule 1/a of the anti-corruption statement regarding any crime determined in
the Hungarian Penalty Code as crime against public justice or crime against
international public justice (title VII and VIII of the Hungarian Penalty Code)
(corruption activities).

 
16.23   Representations relating to the Eximbank Facility Agreement
 
The Borrower represents that
 

 
(a)
it has not applied for the pre-financing of the Funded Export Transactions at
any other financial institutions;

 

 
(b)
the grounds for exclusion as set out in the Eximbank Facility Agreement do not
apply to the Borrower and the Funded Export Transactions;

 

 
(c)
the Borrower will keep the following documents for a period of 5 years after the
termination of this Credit Facility Agreement in order to prove the completion
of the Funded Export Transactions:

 

 
(i)
in case of sale of products to countries outside the European Union:

 

 
-
export invoices;

 

 
-
custom clearance declarations (including the date of performance)

 
 

 
(ii)
in case of sale of products to any country in the European Union:

 

 
-
export invoices;

 

 
-
data supply form (INTRASTAT) concerning sale of products sent to the Central
Statistical Office as required by the relevant government decree on National
Statistical Data Collection Programme.

 
16.24   Repetition
 

 
(a)
The representations set out in this Clause 16 are made by the Borrower at the
date of the signing of this Credit Facility Agreement.

 
 
30

--------------------------------------------------------------------------------

 
 

 
(b)
The representations set out in this Clause 16 are deemed to be made by the
Borrower by reference to the facts and circumstances then existing on the date
of each Utilization Request, the date of each utilization and the first day of
each Interest Payment Date.

 
17.
Information undertakings

 
17.1    Information
 
The Borrower shall inform the Bank within 10 calendar day calculated from the
date when the Borrower became aware of:
 

 
(a)
the details of any force majeure, dispute, litigation, arbitration or
administrative proceedings which are current, threatened or pending against the
Borrower which could reasonably be expected to have a Material Adverse Effect
including any insolvency, liquidation, winding-up procedure;

 

 
(b)
the details of any litigation, arbitration or administrative proceedings which
are current, threatened or pending against Borrower which could reasonably be
expected to order the Borrower to pay any amount of minimum HUF 100,000,000;

 

 
(c)
any payment liability of the Borrower to a third party exceeding the amount of
HUF 100,000,000, when the Borrower fails to satisfy such liability within 30
days from the date when a relevant payment becomes due;

 

 
(d)
details of any default, force majeure, dispute, litigation or similar event in
connection with any arrangement (including any contract, agreement or other
document) concluded with any third party, the value of which reaches HUF
200,000,000;

 

 
(e)
any damage occurred regarding any asset of the Borrower the restoration cost of
which reaches HUF 100,000,000;

 

 
(f)
any other information regarding the financial conditions, the operation,
business activity and ownership structure of the Borrower which the Bank
reasonably requests.

 
17.2    Financial and other information
 

 
(a)
The Borrower shall deliver to the Bank information quarterly or anytime when the
Bank reasonably requests regarding its activity, financial and other written
information in the form and with the content satisfactory to the Bank and the
Eximbank including (but not limited to) the following:

 

 
-
quarterly bank information data sheet;

 

 
-
quarterly ledger;

 

 
-
quarterly production data;

 

 
-
quarterly aged amount of receivables and liabilities;

 

 
-
export revenue;

 

 
-
summary of export invoices and custom clearance declaration in respect of
product sales outside the European Union;

 

 
-
summary of the export invoices and INTRASTAT reports in respect of product sales
inside the European Union.

 
 
31

--------------------------------------------------------------------------------

 
 

 
(b)
The Borrower shall deliver the data (including Financial Report and statutory
income statement) necessary for the monitoring of the financial covenants
specified in the Uncommitted Credit Line Agreement within 30 days following the
end of the given period.

 

 
(c)
The Borrower shall deliver its audited consolidated and non-consolidated
Financial Report to the Bank as soon as it is available but no later than 10
March of the year following the relevant business year which shall indicate the
maximum aggregate amount permitted to be paid by the Borrower under section IV/7
of the Uncommitted Credit Line Agreement in the following fiscal year.

 

 
(d)
Upon the Bank’s request the Borrower shall notify the Bank 15 calendar day in
advance about any payment by the Borrower under section IV/7 of the Uncommitted
Credit Line Agreement

 

 
(e)
Upon the Bank’s request, the Borrower shall verify that all of its invoices and
custom clearance declarations are available and they are in compliance with the
Eximbank Facility Agreement and this Credit Facility Agreement.

 

 
(f)
The Borrower shall permit that the Bank and Eximbank can regularly but at least
in every 6 month period check export invoices, customs clearance declarations
and INTRASTAT reports at any locations of the Borrower so that the Bank can
ascertain that the underlying documents required for export invoices and customs
clearance declarations submitted by the Borrower are available. During such
checking by the Bank, the Borrower shall present the underlying documents to the
Bank in relation to 5-5 invoices and customs clearance declarations chosen on a
random basis. The Bank will check the form and substance of those documents and
draw up a protocol. At the Measurement Dates, the amount of the Funded Export
Transactions shall be twice as the amount of the loans provided to the Bank
under the Eximbank Facility Agreement in the previous 12 months ago. This will
be checked subsequently at the Monitoring Dates following the relevant
Measurement Period.

 

 
(g)
The Borrower shall, within 10 Business Days after the relevant Monitoring Date,
deliver information to the Bank in form and substance set out in Schedule 10
hereto and the following documents:

 

 
-
in case of sales to countries outside the European Union the summary of the
customs clearance declarations (indicating the date of performance);

 

 
-
in case of sales to countries inside the European Union data supply form
(INTRASTAT) concerning sale of products sent to the Central Statistical Office
as required by the relevant government decree on National Statistical Data
Collection Programme;

 

 
-
summary of the export invoices in all cases; furthermore

 

 
-
the profit and loss statement of the exporter which certifies the accounting of
the export revenue.

 
 
32

--------------------------------------------------------------------------------

 
 

 
(h)
In case the scope of the Funded Export Transactions specified in Schedule 9
hereto changes, the Borrower shall inform the Bank about the modification on the
first Monitoring Date thereafter at the latest.

 

 
(i)
The Borrower undertakes that it will deliver all the information regarding its
general, economic, financial and legal conditions which the Bank and/or Eximbank
reasonable requests from time to time.

 

 
(j)
The Borrower shall deliver the information and data determined in this Clause in
written form duly signed and in electronic form.

 

 
(k)
Upon the written request of the Bank, the Borrower shall deliver the annual
report of the Owner (balance sheet, income statement, supplementary notes and
business report), and if it is prepared, the related auditor’s report according
to generally accepted accounting principles of the United States, to the Bank,
within 10 calendar days after preparation, but not later than March 31st
following the respective year, the quarterly call report in the required format
within 45 days following each respective quarter of the year, and any additional
information relating to the general, financial and legal position of the Owner,
which the Bank from time to time reasonably requires.

 

 
(l)
The Borrower shall ensure that all the Financial Reports and financial
information supplied under this Clause will be in compliance with the Act on
Accounting and other applicable accounting regulations.

 

 
(m)
In accordance with point a) of section (1) of § 51 of the Act on Financial
Institutions the Borrower authorizes the Bank that the Bank forwards all the
information regarding the Borrower to Eximbank upon the request of Eximbank. The
Borrower declares that Eximbank shall be entitled to monitor the application and
documentation of the Loan provided under this Credit Facility Agreement.

 
17.3     Notification of Default
 

 
(a)
The Borrower shall notify the Bank of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence.

 

 
(b)
Promptly upon request by the Bank, the Borrower shall supply to the Bank a
certificate signed by two of its authorized signatories certifying that no
Default is continuing, or if a Default is continuing, specifying the Default and
the steps, if any, being taken to remedy it.

 
18.
General undertakings

 
The undertakings in this Clause 18 remain in force from the date of the Credit
Facilities Agreement for so long as any amount is outstanding under the Finance
Documents.
 
18.1    Deed of foundation
 
Save for modifications required by mandatory provisions of law, no change to the
deed of foundation of the Borrower may be made without the prior written consent
of the Bank.
 
 
33

--------------------------------------------------------------------------------

 
 
18.2    Change of business
 
The Borrower shall not change its business activity as contemplated by its deed
of foundation in effect on the date of this Credit Facility Agreement without
the prior written consent of the Bank.
 
18.3    Purpose
 
The Borrower shall apply the funds disbursed under this Credit Facility
Agreement exclusively for the purpose determined in paragraph (a) of Clause 3.1
(Purpose of the Facility).
 
18.4    Bank accounts and financial services
 

 
(a)
In case the Borrower intends to use any additional financial service, the
Borrower shall first approach any member of the Raiffeisen Group. If no other
financial institution provides better offer than the Raiffeisen Group the
Borrower shall use such financial services at the members of Raiffeisen Group.

 

 
(b)
The Borrower shall make sure that the total amount of its turnover is credited
to a bank account held with the Bank and that the amount of such turnover shall
exceed HUF 23,000,000,000 in any year otherwise the Borrower shall pay in any
relevant year a one-off sanction fee for non-compliance in an amount equal to
0.2% of the amount whereby the actual turnover credited to the relevant bank
account is less than HUF 23,000,000,000.

 

 
(c)
The Borrower shall maintain and operate its bank accounts in accordance with the
provisions of this Credit Facility Agreement.

 
18.5    Authorizations
 
The Borrower shall promptly:
 

 
(i)
obtain, comply with and do all that is necessary to maintain in full force and
effect; and

 

 
(ii)
supply certified copies to the Bank of,

 
any Authorization required under Hungarian Law to enable it to (i) perform its
obligations under the Finance Documents and to ensure the legality, validity,
enforceability or admissibility in evidence in Hungary.
 
18.6    Pari passu ranking
 

 
(a)
The Borrower shall ensure that its obligations under the Finance Documents will
at all times rank at least pari passu with all its other present and future
unsecured and unsubordinated obligations, except for obligations mandatory
preferred by insolvency, bankruptcy, winding up and other law.

 

 
(b)
The Borrower shall ensure that no collateral provided in respect of any facility
or loan granted to the Borrower grants more favorable position to any of the
Borrower’s creditors than the position of the Bank under the Finance Documents
in respect of the assets (including especially the Real Properties and
receivables) being subject of the Collaterals.

 
 
34

--------------------------------------------------------------------------------

 
 

 
(c)
The Borrower undertakes that, in case it grants, with the prior written consent
of the Bank, more favorable position to any of the Borrower’s creditors than the
position of the Bank under the Finance Documents (other than Permitted
Encumbrances), it shall offer to the Bank the same conditions and collaterals
granting a more favorable position to its other creditor.

 
18.7     Compliance with laws and contractual obligations
 
The Borrower shall comply with all (i) laws and regulations to which it is
subject (including but not limited to any environmental laws and regulations)
and (ii) its contractual obligations.
 
18.8     Loans, guarantees and investments
 
The Borrower shall not, without the prior written consent of the Bank, make any
loans, grant any credit, give any guarantee or indemnity to or invest in any
person (other than establishing a new Subsidiary providing services related to
the carbon fibre production) except investments within the ordinary course of
business (trade at stock exchanges, treasury or other similar transactions) or
otherwise voluntarily assume any liability, whether actual or contingent, in
respect of any obligation of any other person except providing credit to its
buyers within the ordinary course of business.
 
18.9     Negative pledge
 
Save for the Permitted Encumbrances, the Borrower shall not create or permit to
subsist any Encumbrance over any of its present or future assets in particular,
it shall not allow that a pledge is established over any of its receivables or
that any of its receivables is assigned to any third party.
 
18.10   Related party transactions
 
Save for any arrangements, contracts or transactions within the ordinary course
of business and at an arm’s length basis (being in compliance with the Hungarian
transfer price regulations to the extent applicable), the Borrower shall not
enter into any arrangement or contract with the Owner, any of its Affiliates or
any Affiliate of the Owner without the prior written consent of the Bank beyond
the aggregate amount of HUF 200,000,000.
 
18.11   Insurance
 

 
(a)
The Borrower shall ensure that all proceeds paid under the Insurances are
assigned to the Bank and that the Bank is nominated as assignee and beneficiary
on the Insurance policy, and the documents evidencing that are provided to the
Bank within five (5) Business Days from the date of this Credit Facility
Agreement but not later than the first Utilization Date.

 

 
(b)
The Borrower shall ensure that the Insurances are maintained and the Insurance
fees are properly paid.

 
 
35

--------------------------------------------------------------------------------

 
 
18.12    Security Documents
 

 
(a)
The Borrower shall ensure that (following any registration as applicable) the
Encumbrances created under the Security Documents constitute valid, binding and
enforceable rights and obligations.

 

 
(b)
The Borrower shall ensure that the Encumbrances created under the Security
Documents will be registered as required under the Security Documents and
provide original copies of the documents evidencing such registration to the
Bank.

 
18.13    Funded Export Transactions
 

 
(a)
The Borrower shall ensure that the Funded Export Transactions comply in all
respects with the conditions under the Eximbank Facility Agreement and this
Credit Facility Agreement.

 

 
(b)
The Borrower shall ensure that the total amount of the Funded Export
Transactions at any time reaches or exceeds the total amount, multiplied by two,
of the outstanding Loans as at the date falling twelve (12) months prior to the
relevant date.

 

 
(c)
The Borrower shall within ten (10) Business Days of any change in the subject of
any of the Funded Export Transactions, submit to the Bank the Certificate Of
Hungarian Origin in respect of the new subject.

 
 
19.
Events of Default

 
Each of the events or circumstances set out in this Clause 19 is an Event of
Default.
 
19.1    Non-payment
 
The Borrower does not pay on the due date any amount payable under this Credit
Facility Agreement at the place at and in the manner in which it is expressed to
be payable and such non-payment is remedied within three (3) Business Days of
the date when the relevant payment became due.
 
19.2    Misrepresentation
 
Any representation or statement made or deemed to be made by the Borrower and/or
the Owner in any Finance Document or any other document delivered by or on
behalf of Borrower and/or the Owner under or in connection with any Finance
Document is or proves to have been incorrect or misleading in any material
respect when made or deemed to be made and such failure, if it is capable of
remedy, is not remedied promptly but in any case within fifteen (15) Business
Days of the date when the Borrower becomes aware of the fact that the relevant
representation or statement is or proves to have been incorrect or misleading.
 
19.3    Breach of obligations
 
The Borrower and/or the Owner does not comply with any provision of the Finance
Documents to which it is a party and such failure, if it is capable of remedy,
is not remedied promptly but in any case within fifteen (15) Business Days of
the date when the Borrower and/or the Owner (as applicable) becomes aware of the
non-compliance.
 
 
36

--------------------------------------------------------------------------------

 
 
19.4    Cross-default
 

 
(a)
Any Financial Indebtedness of the Borrower exceeding the aggregate principal
amount of HUF 200,000,000 is not paid when due or within any originally
applicable grace period (if any).

 

 
(b)
Any Financial Indebtedness of the Borrower exceeding the aggregate principal
amount of HUF 200,000,000 is declared to be or otherwise becomes due and payable
prior to its specified maturity as a result of an event of default (however
described).

 

 
(c)
Any commitment for any Financial Indebtedness of the Borrower exceeding
aggregate the principal amount of HUF 200,000,000 is cancelled or suspended by a
creditor as a result of an event of default (however described).

 

 
(d)
Any creditor of the Borrower becomes entitled to declare any Financial
Indebtedness exceeding the aggregate principal amount of HUF 200,000,000 due and
payable prior to its specified maturity as a result of an event of default
(however described) except if the creditor waived such event of default.

 
 

 
(e)
The materiality threshold of HUF 200,000,000 shall not be applied in respect of
Financial Indebtedness against any member of the Raiffeisen Group.

 
19.5    Insolvency
 
The Borrower (a) is insolvent (or is declared to be insolvent by operation of
law or by a court), or (b) is unable to pay its debts, or (c) ceases or suspends
making payment of its entire or substantial part of its indebtedness (or
threatens to do so), or (d) commences negotiations or takes any step to the
rescheduling or restructuring of its entire indebtedness (or a part thereof)
because it is unable to pay or it is likely to be unable to pay, or (e) a
moratorium is agreed or declared in respect of the entire or substantial part of
its indebtedness.
 
19.6     Bankruptcy, winding-up and liquidation
 
Any corporate action, legal proceedings or other procedure or step is taken in
relation to the bankruptcy, winding-up or liquidation of the Borrower unless the
Borrower have taken the necessary measurements within 15-day calculated from the
date when the Borrower became aware of the action or step, which according to
the reasonable opinion of the Bank are sufficient to avoid the order of such
procedure.
 
19.7     Court decisions
 
The Borrower does not comply with its payment or other obligation determined in
any non-appealable decision by any court in the amount reaching HUF 100,000,000.
 
 
37

--------------------------------------------------------------------------------

 
 
19.8     Finance Documents
 
Any Finance Document becomes unlawful and/or unenforceable, or it is or becomes
unlawful and/or unenforceable for the Bank, the Borrower and/or the Owner to
perform any of its obligations under any Finance Document.
 
19.9    Execution
 
Any execution or other legal process is enforced against all or any part of all
or any part of the Borrower’s business or assets, or any third party takes
possession of such business and assets or becomes entitled to do so except if
the Borrower complies with all of its payment obligations within the deadline
specified in the first payment notification of the executor. The exception shall
not be applied in case the payment obligation reaches the aggregate amount of
HUF 100,000,000.
 
19.10    Borrower’s business
 
The Borrower ceases to carry on or changes its business activity as contemplated
by its deed of foundation in effect on the date of this Credit Facility
Agreement.
 
19.11   Repudiation
 
Any of the Owner or the Borrower repudiates a Finance Document to which such the
Owner or the Borrower is a party.
 
19.12   Public debt
 
Any tax, social security tax or other similar payment obligation is not paid by
the Borrower within thirty (30) days of its becoming due and payable, and such
non-payment could, in the reasonable opinion of the Bank, reasonably be expected
to have a Material Adverse Effect.
 
19.13   Insurance event
 
Within sixty (60) days of the occurrence of any insurance event, the Parties do
not agree in writing on the use of insurance proceeds paid by the insurance
company under the Insurances and received or to be received by the Bank as the
beneficiary of the Insurances. During the negotiations regarding the insurance
event the Parties shall act on a best effort basis with due consideration to the
possibility of the Borrower to continue its business and to its capacity to
fulfil its payment obligations under the Finance Documents.
 
19.14   Governmental intervention
 
Any governmental or other authority nationalizes, compulsorily acquires,
expropriates or seizes all or any part of the business, assets or revenues of
the Borrower or any part of its registered and paid-up capital, or, as a result
of any similar action, the Owner ceases to be the exclusive owner of the
Borrower.
 
19.15    Funded Export Transactions
 

 
(a)
Any of the Funded Export Transactions does not comply with any provision of this
Credit Facility Agreement or the Eximbank Facility Agreement.

 

 
(b)
The total amount of the Funded Export Transactions is at any time less than the
total amount, multiplied by two, of the outstanding Loans as at the date falling
twelve (12) months prior to the relevant date.

 
 
38

--------------------------------------------------------------------------------

 
 
19.16    Eximbank Facility Agreement
 
The refinancing provided in respect of this Credit Facility Agreement fails as a
result of any provision of the Eximbank Facility Agreement.
 
19.17    Misuse of funds
 
The Borrower applies the funds disbursed under this Credit Facility Agreement in
any manner otherwise than stated in paragraph (a) of Clause 3.1 (Purpose of the
Facility).
 
19.18    Termination events under the Civil Code
 
The occurrence of any event listed in Section 525 of the Civil Code.
 
19.19    Material adverse change
 
The occurrence of any event or circumstance which could, in the reasonable
opinion of the Bank, reasonably be expected to have a Material Adverse Effect or
the agreement with Vestas Wind Systems A/S dated June 11, 2004, as amended, is
terminated for any reason.
 
19.20    Acceleration and other remedies
 
On and at any time after the occurrence of an Event of Default (which is
continuing), the Bank may by notice to the Borrower:
 

 
(a)
cancel the Facility whereupon it shall immediately be cancelled; and/or

 

 
(b)
declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, whereupon they shall become immediately due and payable; and/or

 

 
(c)
declare that all or part of the Loans be payable on demand, whereupon they shall
immediately become payable on demand by the Bank; and/or

 

 
(d)
block any bank account held by the Borrower with the Bank; and/or

 

 
(e)
enforce any Encumbrance created under the Security Documents.

 
 
39

--------------------------------------------------------------------------------

 
 
PART IX
CHANGES TO PARTIES
 
20.
Assignments and transfers by the Bank

 

 
(a)
The Bank may, without the prior consent of the Borrower, assign any or all of
its rights and/or transfer any or all of its rights and obligations under this
Credit Facility Agreement and/or the other Finance Documents, provided that the
administration of the Facility shall remain with the Bank regardless of the
assignment and/or transfer. The Bank shall notify the Borrower and the Owner of
the assignment and/or transfer within five (5) Business Days thereof.

 

 
(b)
Upon the assignment and/or transfer becoming effective, the rights and/or
obligations of the Bank under this Credit Facility Agreement are terminated to
the extent of the assigned and/or transferred rights and/or obligations.

 
21.
Changes to the Borrower and the Owner

 
The Borrower and/or the Owner may not, without the prior written consent of the
Bank, assign any or all of its rights or transfer any or all of its obligations
under this Credit Facility Agreement and/or the other Finance Documents
 
 
40

--------------------------------------------------------------------------------

 
 
PART X
ADMINISTRATION
 
22.
Payments

 
22.1    Payments by the Borrower
 
On each date on which the Borrower is required to make a payment under any
Finance Document, the Bank automatically debits the bank account(s) of the
Borrower held with the Bank with the amount of the relevant payment. The
Borrower shall ensure that the amount of the relevant due amount is available
primarily on [the bank account No. [*]].
 
The Borrower hereby authorizes the Bank and the Bank shall be entitled (but, for
the avoidance of doubt, not obliged) to collect any payments to be made by the
Borrower under the Finance Documents by way of prompt collection orders against
any bank account(s) of the Borrower held with the Bank. For the purpose of
granting a prompt collection right to the Bank, the Borrower shall, at the
request of the Bank, make any representation required by law.
 
The Bank shall be entitled to default interest under Clause 11 (Default
interest) if the Borrower does not comply with its relevant payment obligation
until its due date and the balance on the bank account(s) of the Borrower held
with the Bank is not sufficient to cover the relevant payment obligation.
 
22.2    Partial payments
 
If the Bank receives a payment that is insufficient to discharge all the amounts
then due and payable by the Borrower under the Finance Documents, the Bank shall
be entitled to determine the application of the received amount.
 
22.3    No set-off by the Borrower
 
All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
 
22.4     Currency of payments
 

 
(a)
Any due amount or any part thereof shall be paid in the currency in which it is
outstanding on its due date.

 

 
(b)
Any amounts payable in respect of any costs or expenses shall be paid in the
currency in which the relevant cost or expense has arisen.

 

 
(c)
If any amount payable by the Borrower under this Credit Facility Agreement is
paid, for any reason, in a different currency (the “first currency”) than the
currency in which it was payable in accordance with this Credit Facility
Agreement (the “second currency”), and the amount in the first currency is not
sufficient to cover the payment obligation determined in the second currency,
then the Borrower shall promptly pay the amount of the positive difference
resulting from converting the amount in the first currency to an amount in the
second currency.

 
 
41

--------------------------------------------------------------------------------

 
 
23.
Payment notice

 
The Bank shall send to the Borrower an eight (8) days’ prior notice, or, in case
of intermediated service, a ten (10) days’ prior invoice, on the amount of the
relevant payment becoming due and payable.
 
24.
Set-off by the Bank

 
The Bank may set off any matured obligation due from the Borrower under the
Finance Documents against any matured obligation owed by the Bank to the
Borrower, regardless of the place of payment, booking branch or currency of
either obligation. If the obligations are in different currencies, the Bank may
convert either obligation at a market rate of exchange in its usual course of
business for the purpose of the set-off. If any obligation is not calculated,
then the Bank may set-off an amount reasonably estimated by the Bank as the
amount of the relevant obligation.
 
25.
Notices

 
25.1    Any communication to be made under or in connection with the Finance
Documents shall be made in writing and, unless otherwise stated, may be made by
letter.
 
25.2     The Borrower declares and undertakes that any written communication or
document sent by the Bank by prepaid (“tértivevényes”) or other (“ajánlott”,
“biztosított ajánlott külön szolgáltatással”) registered mail to the Borrower’s
address provided herein, shall be deemed delivered to the addressee on the fifth
day from the date of being sent (as evidenced) even in case the relevant
communication or document could not actually be delivered or the addressee is
not aware of the delivery. With regard to the foregoing, the Borrower shall
ensure that a person entitled to receive any messages (its representative) is
actually at the address provided herein. In case of failing to do so, for the
purpose of gaining any advantage, the Borrower shall not refer to a person
entitled to receive any messages (its representative) not being at the address
provided herein.
 
25.3    Any communication to be made and any other document to be sent under or
in connection with the Finance Documents shall be made in English, except the
Parties agree otherwise.
 
25.4     The Bank shall notify the Owner about the occurrence of any Default
simultaneously with the notification sent to the Borrower.
 
 
42

--------------------------------------------------------------------------------

 
 
26.
Prima facie evidence and calculations

 
26.1    Bank account statements
 
The bank account statements related to the bank accounts opened and maintained
with the Bank in connection with this Credit Facility Agreement are prima facie
evidence in respect of the transactions contemplated therein, and the Borrower
accepts their content as mandatory for itself.
 
26.2     Certificates
 
Any certificate or determination by the Bank of a rate, amount, Financial
Indebtedness, Default or Event of Default is, in the absence of manifest error,
conclusive evidence of the matters to which it relates.
 
26.3     Day count convention
 
Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days.
 
27.
Partial invalidity

 
If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired. In such case, the
Parties shall replace the relevant provision with another provision, which is
legal, valid, enforceable and from an economic and business point of view is
similar to the replaced provision.
 
28.
Remedies and waivers

 
No failure to exercise, nor any delay in exercising, on the part of the Bank,
any right or remedy under the Finance Documents shall operate as a waiver, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise or the exercise of any other right or remedy.  The rights and
remedies provided in this Credit Facility Agreement are cumulative and not
exclusive of any rights or remedies provided by law.
 
29.
Review

 
The Borrower acknowledges that the Bank may by five (5) days’ prior notice
reasonably request to review the operation of the Borrower to the extent deemed
necessary by the Bank at any time without disturbing the economic activity of
the Borrower.
 
30.
Waiver from bank secret

 
As a waiver from any protection of bank secret and limitation regarding data
protection, the Borrower agrees that any information or data (including but not
limited to its balance sheet details and other data important for the purpose of
risk analysis) relating to the Borrower or any of its Affiliates and obtained by
the Bank as a result of its business relationship with the Borrower or any of
its Affiliates may be processed, disclosed and presented. This authorization
extends to the Bank’s internal procedures, any member of the Raiffeisen Group
and the legal, technical or financial advisor of the Bank, to Eximbank or any
other entity or authority to whom the given information or data shall be
disclosed in accordance with the Eximbank Facility Agreement or with any
applicable law.
 
 
43

--------------------------------------------------------------------------------

 
 
31.
Data protection

 
The Borrower acknowledges that certain data relating to the Borrower or any of
its Affiliates may be disclosed to the Bank, any member of the Raiffeisen Group
and the law office preparing the loan documentation, provided that the disclosed
data shall be kept as bank secret or attorney’s confidential information, as
applicable. In accordance with the agreement between the Parties, the Bank may,
for the purpose of optimizing its operations, disclose to contributors (e.g.
market researchers) certain data relating to the Borrower and the Owner, which
are necessary for the provision of service by the relevant contributor. In such
case, the Bank shall be liable for the acts of the contributor as for its own
acts. The Bank undertakes, with regard also to this provision, to handle the
data of the Borrower and the Owner in accordance with the statutory provisions
relating to bank secret.
 
32.
Central Credit Information System

 
By signing this Credit Facility Agreement, the Borrower authorizes the Bank to
register, process, handle and forward to the financial institution managing the
central credit information system (BISZ Központi Hitelinformációs Zrt.) any
information, personal details in accordance with the Act on protection of
personal details and public nature of data bearing public interest, related to
the transactions contemplated in the Finance Documents, for the purpose of
settlement, evidencing fulfillment of rights and obligations under this Credit
Facility Agreement, risk analysis and risk management. The Borrower acknowledges
that, in accordance with the relevant provisions of the Act on Financial
Institutions, in case it does not fulfill its obligations under the Finance
Documents, the Bank may forward the data determined by the Act on Financial
Institutions (i.e. the data for identification and which are important with
regard to the relevant obligation) to the central credit information system for
the purpose of handling and registering. the Borrower acknowledges that the
provision of data is voluntary and is based on approvals.
 
33.
Prior written consents

 
In any case where in accordance with the Finance Documents to which it is a
party, the Borrower and/or the Owner (as applicable) may exercise any of its
rights only with the prior written consent of the Bank,
 

 
(a)
the Borrower and/or the Owner (as applicable) shall send its related request in
accordance with Clause 25 (Notices) of this Credit Facility Agreement; and

 

 
(b)
the Bank shall send the prior written consent or the reasonable decline of the
request to the Borrower and/or the Owner (as applicable) within thirty (30)
Business Days.

 
 
44

--------------------------------------------------------------------------------

 
 
Non-reply by the Bank shall not in any case be deemed a waiver or the consent to
the relevant request.
 
 
45

--------------------------------------------------------------------------------

 
 
PART XI
GOVERNING LAW, JURISDICTION AND GOVERNING LANGUAGE
 
34.
Governing law

 
This Credit Facility Agreement shall be governed by, and construed in accordance
with, Hungarian law.
 
Any issues not regulated by this Credit Facility Agreement shall be governed
primarily by the General Business Terms and the Condition List of the Bank and
secondarily, in case of any issues not regulated thereby either, the Civil Code,
the laws in effect and relating to money circulation and bank credits as well as
currencies. In case of any discrepancy between the Finance Documents and the
General Business Terms or the Condition List, the provisions of the Finance
Documents shall prevail. The General Business Terms and the Condition List of
the Bank as amended from time to time constitute an inseparable part of this
Credit Facility Agreement. The Borrower and the Owner declare that they have
been provided with a copy of the General Business Terms and the Condition List
in effect at the time of the signing of this Credit Facility Agreement, they
have read the provisions thereof carefully and they accept such provisions to be
binding upon them.
 
If there is any discrepancy between this Credit Facility Agreement and the
Uncommitted Credit Line Agreement, the provisions set forth in this Credit
Facility Agreement shall prevail. The definitions used in the Uncommitted Credit
Line Agreement, unless provides otherwise, correspond to the definitions of this
Credit Facility Agreement and the Security Documents, and the definitions used
in the Security Documents, unless provides otherwise, correspond to the
definitions of this Credit Facility Agreement.
 
35.
Jurisdiction

 

 
(a)
The Parties shall endeavour to settle any dispute arising between them in
relation to this Credit Facility Agreement by way of an amicable compromise.
Should nevertheless all such attempts fail, the Parties – unless it is
stipulated otherwise in the subsequent paragraph of this Clause-shall subject
themselves to the exclusive jurisdiction of the Permanent Court of Arbitration
for Money and Capital Markets (‘Pénz- és Tőkepiaci Állandó Választottbíróság’),
comprising of three arbitrators. According to the Act No. LXXI of 1994 on the
Arbitration (‘1994. évi LXXI. törvény a választottbíráskodásról’), this Credit
Facility Agreement shall additionally qualify as an agreement on arbitration..

 

 
(b)
The Parties agree that monetary claims arising from this Credit Facility
Agreement may be enforced also via court orders for payment (in Hungarian:
“fizetési meghagyásos eljárás”), and that if in connection with this Credit
Facility Agreement a promissory note is issued, the Parties may also enforce
their claims based on promissory note via court order proceedings. The Parties
expressly agree that in the case of court order proceedings and lawsuits —
should the court order procedure develop into a lawsuit, and irrespective of
whether the proceeding has been initiated on the basis of a claim based on
promissory note or not — the Parties shall subject themselves to the exclusive
jurisdiction of the Budapest XX., XXI. and XXIII. District Courts (Budapesti
XX., XXI. és XXIII. Kerületi Bíróságok).

 
 
46

--------------------------------------------------------------------------------

 
 
36.
Governing language

 
This Credit Facility Agreement has been prepared and executed in the English
language. In case of any translation of this Credit Facility Agreement, the
English language version shall prevail.
 
37.
Effect and amendments

 

 
(a)
This Credit Facility Agreement comes into effect on the date of its signing and
shall remain in effect for as long as any indebtedness or obligation of the
Borrower is outstanding toward the Bank under the Finance Documents.

 

 
(b)
This Credit Facility Agreement may only be amended in writing executed by all
Parties hereto in the form of either a notarial or a private deed.

 

 
(c)
The Parties declare that any amendment to interest rates, fees, costs and other
conditions determined under this Credit Facility Agreement shall be governed by
the provisions in Chapter XIX in part 1 of the General Business Conditions of
the Bank. The Borrower acknowledges that in accordance with the provisions of
the General Business Conditions referred to in the foregoing sentence the Bank
the Bank is entitled to amend this Credit Facility agreement unilaterally.

 
38.
Schedules

 
Schedule 1: Form of Utilization Request
 
Schedule 2: Bank Accounts
 
Schedule 3: Form of anti-corruption declaration
 
Schedule 4: Form of environmental protection declaration
 
Schedule 5: Form of confidentiality declaration
 
Schedule 6: Form of declaration regarding the fulfillment of the purpose of the
loan
 
Schedule 7: Form of money laundering declaration
 
Schedule 8: Form of declaration regarding representative of the Borrower
 
Schedule 9: Indicative list of Funded Export Transactions
 
Schedule 10: Report on loans refinanced by Eximbank
 
Schedule 11: Form of notice on fixing interest rate
 
Schedule 12: List of Real Properties
 
 
This Credit Facility Agreement has been entered into on the date stated at the
beginning of this Credit Facility Agreement.
 
 
47

--------------------------------------------------------------------------------

 
 
SIGNATORIES


The content of this Credit Facility Agreement constitute business secret and any
copy or extract may be prepared with the prior written consent of the Bank. The
duly authorized representatives of the Parties have properly signed this Credit
Facility Agreement on behalf of the respective Parties as complying in all
respects with their intentions on [*] 2012 in Budapest. The undersigned also
declare that we have been handed over a copy of the General Business Terms and
the Condition List of the Bank, we have carefully read and are aware of the
provisions thereof and we accept such provisions to be binding upon us.




 
 
ZOLTEK VEGYIPARI ZÁRTKÖRŰEN MŰKÖDŐ RÉSZVÉNYTÁRSASÁG – as Borrower
 


 

     

 


 
 


 
 
RAIFFEISEN BANK ZÁRTKÖRŰEN MŰKÖDŐ RÉSZVÉNYTÁRSASÁG – as Bank
 


 


 

     

 
 
 


 


 
 
 
 
48

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
FORM OF UTILIZATION REQUEST
 
 
To:           Raiffeisen Bank Zrt.
 
From:       Zoltek Zrt.
 


Budapest, [*] 2012
 


 
Dear Sirs,
 
 
Facility Agreement Contract No.: [*] (the “Agreement”)
 
 
1
We refer to the Agreement.  This is a Utilization Request.  Terms defined in the
Agreement have the same meaning in this Utilization Request unless given a
different meaning in this Utilization Request.

 
2
We wish to borrow a Loan on the following terms:

 
Proposed Utilization Date:
[*] (or, if that is not a Business Day, the next Business Day)
   
Currency of Loan:
[*]
   
Amount:
[*]

 
3
We confirm that each condition specified in Clauses 4.1 (Initial conditions
precedent) and 4.2 (Further conditions precedent) is satisfied on the date of
this Utilization Request, the representations made in Clause 16
(Representations) are true in all respects, the undertakings specified under the
Finance Documents are met and no Default is continuing or would result from the
utilization of the Loan.

 
4
We acknowledge that the utilization of the Loan described in this Utilization
Request constitutes an irrevocable obligation for the Borrower.

 
5
The proceeds of this Loan should be credited to the Disbursement Account.

 
 
 
Yours faithfully,
 
______________________
Zoltek Zrt.
 
 
49

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
BANK ACCOUNTS
 
Bank
Account No.
Raiffeisen Bank Zrt.
[*]

 
 
50

--------------------------------------------------------------------------------

 
 
SCHEDULE 3
Form of anti-corruption declaration
 
1.) Jelen nyilatkozat aláírásával kijelentjük, hogy legjobb tudomásunk szerint a
Zoltek Vegyipari Zrt. (székhely: 2537 Nyergesújfalu, Varga József tér
1.,cégjegyzékszám: Cg. 11-10-001447, nyilvántartó cégbíróság a Tatabányai
Törvényszék Cégbírósága, a továbbiakban: az „Ügyfél”) és a (a) RAIFFEISEN Bank
Zrt. (székhely: 1054 Budapest, Akadémia u. 6, cégjegyzékszáma 01-10-041042,
nyilvántartó cégbírósága a Fővárosi Törvényszék Cégbírósága, a továbbiakban:
„Bank”) között megkötött hitelszerződéssel (a továbbiakban: „Származékos
Kölcsönszerződés”) - melynek alapjául a Magyar Export-Import Bank Zártkörűen
Működő Részvénytársaság (székhely: 1065 Budapest, Nagymező utca 46-48.,
cégjegyzékszám: 01-10-042594, nyilvántartó cégbíróság: a Fővárosi Törvényszék
Cégbírósága) (a továbbiakban: Eximbank) által nyújtott refinanszírozási hitel
szolgál - és az azzal kapcsolatos külkereskedelmi szerződéssel összefüggésben
sem az Ügyfél, sem annak vezető tisztségviselője, vagy a képviseletre
feljogosított tagja, alkalmazottja, illetőleg tisztségviselője, cégvezetője,
valamint felügyelő bizottságának tagja, illetőleg ezek megbízottja, vagy az
Ügyfél nevében egyébként eljáró személyek nem követtek/követnek el korrupciós
jellegű cselekményt, és velük szemben ilyennel összefüggésben büntetőeljárást
nem folytatnak. Továbbá sem a nevezett személyekkel, sem az Ügyféllel szemben a
Származékos Kölcsönszerződés aláírását megelőző 5 éven belül Magyarországon


 
§
nem indult eljárás korrupciós jellegű cselekmény alapos gyanúja miatt,

 
§
nem emeltek vádat korrupciós jellegű cselekmény alapos gyanúja miatt,

 
§
nem született jogerős marasztaló ítélet korrupciós jellegű cselekmény miatt.



2.) Kijelentjük, hogy legjobb tudásunk szerint az Ügyfél tagja vagy
alkalmazottja az Ügyfél tevékenységi körében nem követett el az 1. pontban
említett szerződésekkel kapcsolatban vagy azok megkötése érdekében korrupciós
cselekményt, amelyet a vezető tisztségviselő, a cégvezető, illetőleg a felügyelő
bizottság irányítási vagy ellenőrzési kötelezettségének teljesítésével
megakadályozhatott volna.


3.) Tudomásul vesszük, hogy amennyiben ilyen cselekmény elkövetése miatt a fenti
személyekkel szemben büntetőeljárás indult, azt kötelesek vagyunk az Eximbanknak
bejelenteni.


4.) Büntetőjogi felelősségünk tudatában kijelentjük, hogy a külkereskedelmi
szerződés megkötésével összefüggésben Ügyfél képviseletében nem járt el ügynök;


Tudomásul vesszük, hogy az Eximbank jogosult vizsgálni a külkereskedelmi
szerződéshez kapcsolódó ügynöki szerződés(ek) tartalmát és a vizsgálat
eredményétől függően megtagadhatja a származékos hitelszerződés megkötését
illetve a megkötött hitelszerződés alapján a folyósítást.


Jelen nyilatkozat aláírásával tudomásul vesszük, hogy


 
-
a 2. pontban meghatározott eljárás megindítása esetén az Eximbank a hitel
folyósítását felfüggesztheti, illetve a Származékos Kölcsönszerződés forrásául
szolgáló Szerződést felmondhatja,




 
-
ha az Eximbank olyan információ birtokába jut, amely alapján feltételezhető,
hogy az Ügyfél, illetve a képviseletében eljáró személyek korrupciós, illetve
vesztegetésre irányuló cselekménnyel kapcsolatban érintett, feljelentést tesz.



 
2012. [*].
 
Az Ügyfél képviseletében: ……………………………….
 
 
51

--------------------------------------------------------------------------------

 
 
SCHEDULE 4
Form of environmental protection declaration


nyilatkozat
 
Jelen nyilatkozat az OECD Államilag támogatott exporthitelek közös
környezetvédelmi szemléletéről szóló Ajánlása alapján elvégzett környezetvédelmi
átvilágítás kapcsán kerül kibocsátásra.
 
Jelen nyilatkozat aláírásával kijelentem, hogy a RAIFFEISEN Bank Zrt. (a
továbbiakban „Bank”) és az Zoltek Zrt. (a továbbiakban ”Ügyfél”) között
megkötendő Származékos Kölcsönszerződés kapcsán a környezetvédelmi
kérdőívet(eket) a legjobb tudásomnak és a valóságnak megfelelően töltöttem ki.
 
 
2012. [*]
 


 


 
Az Ügyfél képviseletében: ……………………………….
 
 
52

--------------------------------------------------------------------------------

 
 
Előszűrő kérdőív




Alapkérdés (K kategóriás ügyletek kiszűréséhez)
Igen
Nem
1. Az ügylet hitelezésének futamideje meghaladja-e a 2 évet?
(a futamidő hosszát kérjük megadni)
   
2. Az ügylet olyan export ügylet-e, amely nem kapcsolódik semmilyen (új vagy
meglévő) projekthez? (export tárgyát kérjük megjelölni:
_______________________________)
     
Besoroló kérdés (A, B, C kategóriás ügyletek besorolásához)
   
3. Az ügylet új projekt-e?
   
4. Az ügylet olyan áru exportjára vonatkozik-e, amely egy meglévő projekt
kibocsátásában vagy funkciójában tárgyi változtatást eredményez?
   
5. Az ügylet értéke nagyobb-e, mint 10 M SDR1?
   
6. A Mehib, más ECA2 vagy IFI3 kapcsolódik-e a finanszírozáshoz, biztosításhoz?
   
7. Az ügylet tárgya a fogadó ország jogszabályai szerint kötelező Környezeti
Hatástanulmányhoz kötött-e?
   
8. Szenzitív gyanús-e az ügylet tárgya? (Szerepel-e az 1. sz. mellékletben
található listán, a 25 szenzitív szektorról és a szenzitívnek tekintendő
területekről).
   

 
 



--------------------------------------------------------------------------------

1 Az SDR aktuális EUR és USD árfolyama az IMF (www.IMF.org) honlapján elérhető.
2 ECA (export credit agency), azaz exporthitel ügynökség.
3 IFI (Internationakl Financial Institution), azaz nemzetközi hitelintézet.
 
 
53

--------------------------------------------------------------------------------

 
 
KÖRNYEZETVÉDELMI VIZSGÁLATI KÉRDŐIV


I) Ügyfél információk
 
A kérelmező, exportőr (beruházó) neve:
___________________________________
_____________________________________________________________________


Az exportőr (beruházó) szerepe: Fővállalkozó   Alvállalkozó


MEHIB Zrt. vagy más exporthitel ügynökség részt vesz-e az ügyletben?
Igen                                            Nem
                                           Nem tudjuk


(ha igen, kérjük megnevezni: _________________________________________________)


Az ügyfélnek van e ráhatása a projekt/export műszaki megvalósítására Igen   Nem
 

II) Projekt információk
 
A projekt megnevezése: __________________________________________________
_____________________________________________________________________


A projekt:                          Új    Meglévő (Bővítés)    Meglévő (Csere)  


Meglévő bővítés, csere esetén a beszállítás okoz-e anyagi, kibocsátási vagy
funkcióbeli változást Igen  Nem


A változás mértékének és a meglévő projekttel való kapcsolódás jellegének
részletes leírása: (kérjük csatolni!)


A projekt helye:


Ország: ________________________ Város: ______________________________
Készült-e bármiféle környezeti
vizsgálat?                                                                                  
Igen                       Nem                       Nem tudjuk (Ha igen, kérünk
1 pld-t csatolni a tanulmányból/anyagból!)


“Védett körzetben” lesz-e a
projekt”4?                                                                                  Igen
                      Nem                       Nem tudjuk


Van-e tudomása a körzetre, lakosságra gyakorolt bármiféle negatív hatásról?
(pl.:
áttelepítés)                                                                 Igen
                 Nem                       Nem tudjuk


Megfelelne-e az export/ projekt a célország környezetvédelmi előírásainak?
Igen                  Nem                       Nem tudjuk


Megfelelne-e az export/ projekt mértékadó nemzetközi szabványoknak,
környezetvédelmi előírásoknak? Igen  Nem  Nem tudjuk


(Ha igen, kérjük megjelölni:
World Bank Safeguard Policies
                                                                          IFC
Performance Standard
MIGA’s Environm. Guidelines & Policies
                                                                                                         Regional
Development Bank
EU
                                                                          Egyéb
éspedig: ______________




--------------------------------------------------------------------------------

 
4Pl. Trópusi erdő, nemzeti parkok, nemzeti rezervátumok, régészeti területek,
Világörökség helyszínek, korallzátonyok stb.



 
54

--------------------------------------------------------------------------------

 
 
Megszerezte-e az exportőr (beruházó) a minőségi vagy környezetvédelmi
bizonyítványt?
Igen                                                                  Nem
(ha igen, kérjük megjelölni: ISO 9001/2 – ISO 14001 – EMAS – ISO 14040 –
Ecolabel  – Vision 2000
ha igen, garantálja-e, hogy a fenti szabványt fogja alkalmazni a jelen ügyletre?
Igen                                         Nem


Folyamatban van-e valamely környezetvédelmi engedély vagy felhatalmazás
megszerzése a célországtól?Igen  Nem  Nem tudjuk

 
III) Az Export/ projekt által érintett Környezeti elemek és hatások
 
1.Levegő kibocsátás IGEN  NEM  Nem jellemző 


2. Vízfelhasználás és vizekre gyakorolt hatás
IGEN                 NEM                       Nem jellemző


3. Zajártalom (belső, külső) IGEN  NEM  Nem jellemző 


4. Szennyvíz képződés IGEN  NEM  Nem jellemző 


5. Veszélyes anyagok tárolása és felhasználása
IGEN                 NEM                       Nem jellemző


6. Előzetesen kitermelt föld felhasználása
IGEN                 NEM                       Nem jellemző


7. Egyéb (éspedig: ____________________________________________________
____________________________________________________________________)
A projekt környezeti hatásait érintő közmeghallgatás eredménye elfogadás
volt-e?   IGEN  NEM  Nem tudjuk

 
Az exportőr kijelenti, hogy az export/projekt környezeti hatásai a jelen Kérdőív
III) 1-7. pontban foglaltak tekintetében az alkalmazott szabvány szerinti
tűréshatárok és/vagy környezetvédelmi előírások:
 
      -       alatt maradnak (megfelelnek),
      -       meghaladják (nem felelnek meg) (Kérjük
részletezze:                                                                                                                                                                                                 
                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                  
).
 


Az exportőr kijelenti továbbá, hogy a jelen kérdőívben leírt adatok és
információk a valóságnak megfelelnek, és vállalja a környezetvédelmi ügyekre
vonatkozó további információszolgáltatását, amennyiben a MEHIB Zrt./Eximbank
szükségesnek ítéli.




Kelt: __________________, 201_. _____________ __.




Ügyfél cégszerű aláírása: _________________________
 
 
55

--------------------------------------------------------------------------------

 
 
Illusztratív lista az érzékeny szektorokról és területekről


(olyan ügyletre alkalmazandó, mely lehet “zöldmezős” beruházás vagy meglévő
projekt jelentős bővítése vagy átalakítása)


Az OECD megnevezés magyar megfelelője
Nyersolaj finomító (kenőolajgyártás nélkül) és 500 t/nap vagy e feletti szén
vagy bitumen pala felhasználásával szén vagy bitumenpala lepárlás (elgázosítás,
cseppfolyósítás)
Hőerőmű és más égetőmű 300 MW (amely egyenértékű 140 MW bruttó kimenő elektromos
teljesítménnyel a gőz és egykörös gázturbinás erőműveknél) vagy több kimenő
hőteljesítménnyel, és atomerőmű és más atomreaktor (kivéve a hasadóanyagok
átalakítására és gyártására szolgáló kutatási létesítmények, melyek hőterhelése
nem haladja meg a max. 1 Kwattot)
Nukleáris üzemanyagot előállító vagy dúsító létesítmény, a sugárzó nukleáris
üzemanyag újrafeldolgozása, tárolása, végleges megsemmisítése, radioaktív
hulladék megsemmisítése vagy feldolgozása.
Komplex vas és acélolvasztóművek öntöttvas és acél olvasztásra; pl. .
berendezések kohászati úton vagy közvetlen redukcióval gyártott
acélelőállításhoz; vagy  berendezések nem vastartalmú fémek ércből,
koncentrátumokból vagy másodlagos anyagokból kohászati, kémiai úton vagy
elektrolízis útján történő  előállítása
Azbeszttermelés, azbeszt és azbeszttermék feldolgozás: azbeszt-cement termék 20
ezer t/év késztermék előállítástól, azbeszt súrlódóanyag előállítása 50 t/év
késztermék előállítástól, egyéb azbeszttermék előállítása 200 t/év
azbesztfelhasználástól.
Ipari méretű vegyi üzemek, amelyekben olyan berendezések vannak funkcionálisan
egymáshoz illesztve, amelyek szerves alapanyagokat, szervetlen alapanyagokat,
foszfor-, nitrogén- és kálium alapú műtrágyákat ( egyszerű vagy összetett
műtrágyák), növényvédő-szereket, rovarirtókat gyógyszeripari alapanyagokat
kémiai vagy biológiai eljárással gyártanak; robbanóanyagok
Útépítés, gyorsforgalmú út, és vasút, és reptér, melyhez 2100 m v. hosszabb
alaphosszúságú kifutópálya tartozik; új 4 vagy többsávos út építése, meglévő út
4 vagy többsávossá alakítása, ha az új út hosszúsága meghaladja a 10 km-t
Csővezeték, fogadóállomás és kiegészítő berendezések olaj és gáz és vegyi
anyagok szállítására.
Tengeri kikötő, belföldi víziút, kikötő 1350 tonnánál nagyobb hordóképességű
hajók számára; ki- és berakodásra szolgáló, szárazföldhöz és külső kikötőkhöz
csatlakozó kereskedelmi kikötő, móló 1350 tonnánál nagyobb hordóképességű hajók
számára (kompkikötők kivételével)
Veszélyes és mérgező hulladék/szemét égetéssel, kémiai kezeléssel vagy
földeléssel való megsemmisítése
Nagy (14) duzzasztómű vagy víztározó
Felszín alatti vizek kinyerése és újrahasznosítása, 10 millió m3/év
vízkivételtől
Fából és egyéb rostos anyagból történő ipari papír- és deszka gyártás 200 t/nap
késztermék gyártástól
Tőzegkitermelés, kőfejtés és bányászat, fém vagy szénfeldolgozás
Kőolaj és földgáz kitermelés kereskedelmi célra
Kőolaj, kőolajtermék és vegyi termék tároló 200,000 tonnától
Nagyüzemi erdőkitermelés, fakitermelés
Lakossági szennyvíztisztító 150,000 fő felett
Háztartási szilárd hulladék feldolgozó és megsemmisítő
Nagyüzemi turizmus és kiskereskedelmi célú beruházás
Nagyüzemi villamos légvezeték építése
Nagyüzemi mezőgazdasági célú földhasználatra való áttérés
Nagyüzemi elsődleges mezőgazdaságba / erdőgazdálkodásba vonás, ami korábban
érintetlen területek intenzív használatát vagy fejlesztését vonja maga után
Bőrfeldolgozó üzem 12 tonna késztermék/nap kapacitás felett
Intenzív baromfi vagy sertés nevelő több mint: 40,000 baromfi, vagy 2,000 db
sertés (30 kg felett) vagy 750 anyakoca részére
Érzékeny helyszíneken megvalósítandó olyan beruházások, amelyeknek valószínűleg
érzékelhető hatása lesz a helyszínre, még ha a beruházás kategóriája nem is
szerepel a fenti listán. Ilyen érzékeny helyszínek a nemzeti parkok vagy más
hazai és nemzetközi törvények által védett területek, továbbá nemzetközileg,
hazai vagy regionális szempontból fontos helyszínek mint például lápok,
régészeti vagy kulturális fontosságú területek, bennszülött etnikai népesség és
egyéb sérülékeny csoportok számára jelentős területek.
Olyan projekt, amely az érintett területen élő lakosság jelentős számának
kitelepítését vonja maga után



 
56

--------------------------------------------------------------------------------

 
 
SCHEDULE 5
Form of confidentiality declaration


A Zoltek Vegyipari Zrt. (székhely: 2537 Nyergesújfalu, Varga József tér
1.,cégjegyzékszám: Cg. 11-10-001447, nyilvántartó cégbíróság a Tatabányai
Törvényszék Cégbírósága, a továbbiakban: az „Ügyfél”) képviseletében a
hitelintézetekről és a pénzügyi vállalkozásokról szóló 1996. évi CXII. törvény
51. § (1) bekezdésének a) pontja értelmében ezennel hozzájárulok/hozzájárulunk
ahhoz, hogy a Magyar Export-Import Bank Zrt. (székhelye: 1065 Budapest, Nagymező
utca 46-48., Cégjegyzékszám: 01-10-042594, KSH törzsszám: 10949638-6419-114-01)
minden rendelkezésre álló, tudomására jutott, üzleti- vagy banktitkot képező,
kockázatvállalással összefüggő tényt, információt, megoldást vagy adatot (a
továbbiakban: „Adat”) korlátozás mentesen az MFB Magyar Fejlesztési Bank
Részvénytársaság (MFB Zrt., 1051 Budapest, Nádor utca 31., cg. 01-10-041712),
valamint a Magyar Fejlesztési Bank Részvénytársaságról szóló 2001. évi XX.
törvény mellékleteiben mindenkor felsorolt társaságok, a 2001. évi XX.
törvényben meghatározott feladatok ellátása érdekében alapított gazdasági
társaságok, továbbá mindezen társaságok jogutódai (a továbbiakban ezen
társaságok együttesen: MFB Csoport) tudomására hozza, és ezen Adatokat az MFB
Csoport pénzügyi szolgáltatási, kiegészítő pénzügyi szolgáltatási vagy egyéb, az
1996. évi CXII. törvény alapján kockázatvállalásnak minősülő, illetőleg
biztosítási szolgáltatási, befektetési szolgáltatási, vagy kiegészítő
befektetési szolgáltatási tevékenysége kapcsán felhasználhassa, azzal a
korlátozással, hogy ezen Adatokat – a vonatkozó jogszabályokban foglalt
kivételekkel – nem hozhatja nyilvánosságra, és nem teheti az MFB Csoporton
kívüli személyek számára hozzáférhetővé. Az MFB Csoportba tartozó társaságok
tételes felsorolását, a társaságok személyében bekövetkező változásokat a
hatályos jogszabályokban és az MFB Zrt. honlapján kísérem figyelemmel. Az Adatok
felhasználási céljai a következők: MFB Csoport szintű ügyfél-adatbázis
létrehozása, MFB Csoport szintű nagykockázat-vállalási korlát, valamint limit
megállapítása és figyelése, az Ügyfélre vonatkozó, újabb kockázat vállalása
szempontjából releváns Adat megosztása, statisztikai célú elemzések készítése, a
termékfejlesztési munka támogatása.


Kelt: 2012. [*].
 
 
Az Ügyfél képviseletében:
 
 
57

--------------------------------------------------------------------------------

 
 
SCHEDULE 6
Form of declaration regarding the fulfillment of the purpose of the loan
 
Jelen nyilatkozat aláírásával a Zoltek Vegyipari Zrt. (székhely: 2537
Nyergesújfalu, Varga József tér 1.,cégjegyzékszám: Cg. 11-10-001447,
nyilvántartó cégbíróság a Tatabányai Törvényszék Cégbírósága, a továbbiakban: az
„Ügyfél”) kijelentem, hogy a legjobb tudomásom szerint a RAIFFEISEN Bank Zrt.
(székhely: 1054 Budapest, Akadémia u. 6, cégjegyzékszám: cégjegyzékszáma
01-10-041042, nyilvántartó cégbíróság: Fővárosi Bíróság; a továbbiakban: a
„Bank”) által nyújtandó [*] összegű maximum [*] hónap futamidejű Származékos
Kölcsönszerződéssel Finanszírozott Exportügylet megfelel a Származékos
Kölcsönszerződésben előírt feltételeknek.


Kijelentem továbbá, hogy üzleti terveink szerint a Származékos Kölcsönszerződés
teljes futamideje alatt rendelkezni fogunk a Származékos Kölcsönszerződésben
előírt megfelelő összegű exportszerződéssel vagy visszaigazolt megrendelés
állománnyal, azaz a finanszírozott exportügylet éves mértéke a Származékon
Kölcsön folyósítási időpontjában, majd azt követően a Származékon Kölcsön
folyósítási időpontjának évfordulóin legalább a folyósított, illetve fennálló
Származékos Kölcsön összegének kétszeresét teszi ki.


Tudomásul vesszük, hogy amennyiben a finanszírozás futamideje alatt bármikor a
Származékos Kölcsönszerződésben előírt Finanszírozott Exportügylet részben vagy
egészben meghiúsul, kötelesek vagyunk haladéktalanul, arányosan előtörleszteni a
felvett kölcsönt.


Kelt: 2012. [*]


Az Ügyfél képviseletében:
 
 
58

--------------------------------------------------------------------------------

 
 
SCHEDULE 7
Form of money laundering declaration
 
 

Számlatulajdonos
ÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄU
 
Számlaszám
AÄÁÄÁÄÁÄU-AÄÁÄÁÄÁÄÁÄÁÄU-AÄÁÄÁÄU AÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁ
 

Tényleges tulajdonosi5nyilatkozat6 jogi személy vagy jogi személyiséggel nem
rendelkező szervezet (Számlatulajdonos) részére
a 2007. évi CXXXVI. Törvény 8.§ (1-2) bek. alapján


Alulírott
AÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄU,
mint a Számlatulajdonos képviselője büntetőjogi felelősségem tudatában
nyilatkozom, hogy


a)
a Számlatulajdonos a saját nevében illetve érdekében jár el, mivel annak nincs
olyan tulajdonosa, aki a vonatkozó jogszabályban a tényleges tulajdonosokra
előírt feltételeknek (lásd: lábjegyzet) megfelel. (Amennyiben ezt a pontot
választotta, karikázza be az a) jelet. Ebben az esetben a b) pontot nem kell
kitölteni!)

b)
a Számlatulajdonos tényleges tulajdonosai:



Tényleges tulajdonos neve:
AÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄU
 
Születéskori neve, ha különbözik:
AÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄU
 
Lakcíme:
AÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄU
 
Állampolgársága:
AÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄU
 



Tényleges tulajdonos neve:
AÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄU
 
Születéskori neve, ha különbözik:
AÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄU
 
Lakcíme:
AÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄU
 
Állampolgársága:
AÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄU
 

--------------------------------------------------------------------------------

5 Tényleges tulajdonos: a) az a természetes személy, aki jogi személyben vagy
jogi személyiséggel nem rendelkező szervezetben a szavazati jogok vagy a
tulajdoni hányad legalább huszonöt százalékával rendelkezik, ha a jogi személy
vagy jogi személyiséggel nem rendelkező szervezet nem a szabályozott piacon
jegyzett társaság, amelyre a közösségi jogi szabályozással vagy azzal
egyenértékű nemzetközi előírásokkal összhangban lévő közzétételi követelmények
vonatkoznak,
b) az a természetes személy, aki jogi személyben vagy jogi személyiséggel nem
rendelkező szervezetben - a Polgári Törvénykönyvről szóló 1959. évi IV. törvény
(a továbbiakban: Ptk.) 685/B. § (2) bekezdésében meghatározott - meghatározó
befolyással rendelkezik. (A befolyással rendelkező akkor rendelkezik egy jogi
személyben meghatározó befolyással, ha annak tagja, illetve részvényese és
ba) jogosult e jogi személy vezető tisztségviselői vagy felügyelőbizottsága
tagjai többségének megválasztására, illetve visszahívására, vagy
bb) a jogi személy más tagjaival, illetve részvényeseivel kötött megállapodás
alapján egyedül rendelkezik a szavazatok több mint ötven százalékával
c) az a természetes személy, akinek megbízásából valamely ügyleti megbízást
végrehajtanak.
Alapítvány esetében tényleges tulajdonos: az a természetes személy,
1. aki az alapítvány vagyona legalább huszonöt százalékának a kedvezményezettje,
ha a leendő kedvezményezetteket már meghatározták,
2. akinek érdekében az alapítványt létrehozták, illetve működtetik, ha a
kedvezményezetteket még nem határozták meg, vagy
3. aki tagja az alapítvány kezelő szervének, vagy meghatározó befolyást gyakorol
az alapítvány vagyonának legalább huszonöt százaléka felett, illetve az
alapítvány képviseletében eljár
  6 A ki nem töltött részeket át kell húzni
 
 
59

--------------------------------------------------------------------------------

 
 
Tényleges tulajdonos neve:
AÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄU
 
Születéskori neve, ha különbözik:
AÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄU
 
Lakcíme:
AÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄU
 
Állampolgársága:
AÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄU
 
 



Tényleges tulajdonos neve:
AÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄU
 
Születéskori neve, ha különbözik:
AÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄU
 
Lakcíme:
AÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄU
 
Állampolgársága:
AÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄU
 
 
 



Tudomásul veszem, hogy amennyiben valamely ügyleti megbízás tényleges
tulajdonosa eltér a jelen nyilatkozatban feltüntetett személytől, úgy ezen
megbízáshoz új Tényleges Tulajdonosi Nyilatkozatot kell kitölteni és aláírni!
Tudomásom van arról, hogy 5 (öt) napon belül köteles vagyok bejelenteni a
szolgáltatónak a fenti adatokban, vagy saját adataimban bekövetkező esetleges
változásokat és e kötelezettség elmulasztásából eredő kár engem terhel.
 
Dátum: AÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄÁÄU, AÄÁÄÁÄÁÄU.  év AÄÁÄU. hó AÄÁÄU. nap
 
……………………………………………………… Aláírás



 
60

--------------------------------------------------------------------------------

 
 
SCHEDULE 8
Form of declaration regarding representative of the Borrower


Az Ügyfél adatai:
Cégnév/rövidített cégnév:
   
Székhely:
   
Cégjegyzékszám:
   
Nyilvántartó (bíróság):
   
Fő tevékenységi kör:
   



A képviselő/meghatalmazott természetes személy(ek) adatai7
Családi és utónév:
   
Születéskori név (leánykori név):
   
Anyja neve:
   
Születési hely, idő:
   
Állampolgárság:
   
Lakcím:
   
Azonosítási okmány típusa:
   
Azonosítási okmány száma:
   



Az azonosítási adatlapot rögzítő Ügyintéző neve: …


Ügyintéző aláírása: -----------------------------------------------------------


Záradék: Alulírott ----------------------------------------------------------- ,
mint a ----------------------------------------------------------- (székhelye:
----------------------------------------------------------, cégjegyzékszáma:
----------------------------------------------------------,
nyilvántartója:  ----------------------------------------------------------) (a)
önálló cégjegyzési joggal rendelkező képviselője, (b) együttes cégjegyzési
joggal rendelkező képviselői, (c) meghatalmazott képviselője (képviselői)8,
jelen nyilatkozat aláírásával büntetőjogi felelősségem (felelősségünk) tudatában
kijelentem (kijelentjük), hogy a fentiekben rögzített adatok a valóságnak
megfelelnek. Jelen nyilatkozat aláírásával kijelentem (kijelentjük) továbbá,
hogy tudomásom (tudomásunk) van arról, hogy 5 (öt) munkanapon belül köteles(ek)
vagyok (vagyunk) írásban tájékoztatni a Raiffeisen Bank Zrt-t a fenti adatokban
bekövetkező bármely változásról.


Kelt: : -----------------------------------------------------------, :
-----------------------------------------------------------


Az Ügyfél képviseletében (cégszerű aláírás): :
-----------------------------------------------------------



--------------------------------------------------------------------------------

7 Több képviselő együttes eljárása esetén képviselőnként külön-külön azonosítási
adatlap kitöltése szükséges 
8 Megfelelő rész aláhúzandó
 
 
61

--------------------------------------------------------------------------------

 
 
SCHEDULE 9
Indicative list of Funded Export Transactions




EXPORT KIMUTATÁS
         
adatok eEUR
               
Tény
Terv
MEGNEVEZÉS*
2011
2012
2013
2014
2015
2016
Area 2. (Közép-Európa)
           
Area 3. (Latin nyelvterület)
           
Area 4. (Német nyt.+Észak-EU.)
           
Area 5. (Angolszász ny.ter.)
           
Area 6. (Francia ny.ter.)
           
Area 7. (Oroszország)
           
Area 8. (FÁK államok)
           
Area 9. (Közel-Kelet)
           
Area 10. (Dél-Kelet-Ázsia)
                         
Összesen:
                                       
* Area részlezetés
           
Area 2. (Közép-Európa)
           
         Lengyelország, Csehország, Szlovákia, Románia + egyéb
     
Area 3. (Latin nyelvterület)
           
         Olaszország, Spanyolország, Portugália, Brazília + egyéb
     
Area 4. (Német nyt.+Észak-EU.)
           
         Baltikum, Dánia, Németország, Ausztria + egyéb
       
Area 5. (Angolszász ny.ter.)
           
         USA, Kanada, Anglia + egyéb
         
Area 6. (Francia ny.ter.)
           
         Franciaország, Algéria, Marokkó + egyéb
       
Area 8. (FÁK államok)
           
          Ukrajna, Belorusszia, Kazahsztán + egyéb
       
Area 9. (Közel-Kelet)
           
          Törökország, Irán, Szingapúr + egyéb
         
Area 10. (Dél-Kelet-Ázsia)
           
           Kína, Hongkong, Indonézia, Szingapúr + egyéb
       



 
62

--------------------------------------------------------------------------------

 
 
SCHEDULE 10
Report on loans refinanced by Eximbank
 
ellenőrzött időszak: 201........-tól 201.........-ig
 
A)
Az ügylet alapadatai
 

 
1
Refinanszírozott Ügyfél (exportőr)
 
2
Refinanszírozási Kölcsönszerződés hivatkozási száma
 
3
Refinanszírozási Kölcsönszerződés aláírásának dátuma
 
4
Származékos Kölcsönszerződés hivatkozási száma
 
5
Származékos Kölcsönszerződés aláírásának dátuma
 
6
Folyósítás összege és devizaneme
 
7
Folyósítás (kereskedelmi bank számára)
 
8
Folyósítás időpontja az ügyfél számára
 
9
Végső lejárata
 
10
Refinanszírozási Kölcsön fennálló összege (EUR)
 
11
Esetlegesen felmerült problémák az export megvalósulásánál
 
12
Az export megvalósulását igazoló okiratok őrzési helye
 

 
 
B)
A refinanszírozott ügyfél aktuális adatai
         
Gazdálkodási adatok (időpont)
ezer HUF

 
13
Értékesítés nettó árbevétele
 
14
Export értékesítés nettó árbevétele
 
15
Üzemi eredmény
 
16
Mérleg szerinti eredmény
 
17
Mérlegfőösszeg
 
18
Saját tőke
 
19
Jegyzett tőke
 

 

 
Egyéb adatok
 
20
Átlagos statisztikai állományi létszám (fő)
 

 

 
Beszállítói kör
 
21
Magyar beszállítók (HUF)
 
22
Magyar beszállítók (darab)
 
23
Külföldi beszállítók (HUF)
 

 
 
C)
A refinanszírozott ügylet aktuális adatai (vevőnkénti bontásban)

 
24
Refinanszírozott export ügylet külföldi vevője
 
25
Reláció
 
26
Megvalósult export (EUR)
 
27
Deviza
 

 

 
Dátum:
           
Ügyfél, aláírása



 
63

--------------------------------------------------------------------------------

 
 
SCHEDULE 11
Form of notice on fixing interest rate
 
Hivatkozunk a Raiffeisen Bank Zrt. (1054 Budapest, Akadémia u. 6., a
továbbiakban: Bank) és a a Zoltek Vegyipari Zrt. (székhely: 2537 Nyergesújfalu,
Varga József tér 1.,cégjegyzékszám: Cg. 11-10-001447, nyilvántartó cégbíróság a
Tatabányai Törvényszék Cégbírósága, a továbbiakban: az „Adós”) között …-én
napján … számon … összegben létrejött Hitelszerződésre (a továbbiakban:
Szerződés). A Szerződésben használt fogalom-meghatározások - eltérő kikötés
hiányában - a jelen Kamatláb Értesítőben is azonos jelentéssel bírnak.


Ezúton tájékoztatjuk, hogy a Magyar Export-Import Bank Zrt. (EXIMBANK) és a Bank
között aláírt Refinanszírozási Hitelszerződésben az … CIRR kamatláb évi …….%
-ban lett megállapítva.


A Szerződés értelmében a Szerződésben kikötött … CIRR kamatláb mértéke
megegyezik a Refinanszírozási Hitelszerződésben rögzített … CIRR kamatláb
mértékével, amelyet Adós a jelen Kamatláb Értesítő záradékolásával vesz
tudomásul és elfogad. A Bank és az Adós által aláírt Kamatláb Értesítő a
Szerződés elválaszthatatlan mellékletét képezi.


Fentiekre tekintettel kérjük, hogy a jelen Kamatláb Értesítőt annak záradéka
aláírását követően haladéktalanul küldje vissza a Bank részére.


…, ……………..


 

     
Raiffeisen Bank Zrt.
mint Bank
Képviseli:
név:
   
beosztás:
   
név:
   
beosztás:
   



 
ZÁRADÉK
 


Alulírott ……………………(………………) mint Adós a jelen záradék aláírásával kijelentem,
hogy a jelen Kamatláb Értesítőben meghatározott … CIRR kamatláb mértékét
tudomásul veszem, elfogadom és kérem.
 
……….., ……………..



     
Zoltek Vegyipari Zrt.
mint Adós
Képviseli:
név:
   
beosztás:
   
név:
   
beosztás:
   



 
64

--------------------------------------------------------------------------------

 
 
SCHEDULE 12
LIST OF REAL PROPERTIES
 
Top. lot no. of the Real Property
Nyergesújfalu, 392 (inner belt area)
Nyergesújfalu, 394 (inner belt area)
Nyergesújfalu, 395 (inner belt area)
Nyergesújfalu, 396 (inner belt area)
Nyergesújfalu, 397/2 (inner belt area)
Nyergesújfalu, 403 (inner belt area)
Nyergesújfalu, 423/8 (inner belt area)
Nyergesújfalu, 423/11 (inner belt area)
Nyergesújfalu, 423/12 (inner belt area)
Nyergesújfalu, 423/13 (inner belt area)
Nyergesújfalu, 423/15 (inner belt area)
Nyergesújfalu, 423/16 (inner belt area)
Nyergesújfalu, 425/7 (inner belt area)
Nyergesújfalu, 425/10 (inner belt area)
Nyergesújfalu, 03/7 (outer belt area)
Nyergesújfalu, 415 (inner belt area)
Nyergesújfalu, 423/14 (inner belt area)
Nyergesújfalu, 416 (inner belt area)
Nyergesújfalu, 421/1 (inner belt area)
Nyergesújfalu, 421/4 (inner belt area)
Nyergesújfalu, 422 (inner belt area)
Nyergesújfalu, 423/3 (inner belt area)
Nyergesújfalu, 423/4 (inner belt area)
Nyergesújfalu, 423/7 (inner belt area)
Nyergesújfalu, 423/9 (inner belt area)
Nyergesújfalu, 423/10 (inner belt area)
Nyergesújfalu, 425/2 (inner belt area)
Nyergesújfalu, 425/5 (inner belt area)
Nyergesújfalu, 1804/2 (inner belt area)

 
 
65

--------------------------------------------------------------------------------

 
 
Nyergesújfalu, 1805/2 (inner belt area)
Nyergesújfalu, 1807/2 (inner belt area)
Nyergesújfalu, 423/17 (inner belt area)
Nyergesújfalu, 423/6 (inner belt area)
Nyergesújfalu, 425/4 (inner belt area)
Nyergesújfalu, 426/1 (inner belt area)
Nyergesújfalu, 425/6 (inner belt area)
Nyergesújfalu, 425/8 (inner belt area)
Nyergesújfalu, 425/9 (inner belt area)
Nyergesújfalu, 426/2 (inner belt area)
Nyergesújfalu, 426/3 (inner belt area)
Nyergesújfalu, 426/4 (inner belt area)
Nyergesújfalu, 426/5 (inner belt area)
Nyergesújfalu, 426/6 (inner belt area)

 
 
66